EXHIBIT 10

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

PEPSIAMERICAS, INC.,

 

CENTRAL INVESTMENT CORPORATION,

 

SHAREHOLDERS OF CENTRAL INVESTMENT CORPORATION,

 

CENTRAL INVESTMENT LLC,


AND


CIC HOLDING LLC


DATED AS OF DECEMBER 15, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

 

 

ARTICLE 2

SALE AND TRANSFER OF SHARES; CLOSING

 

 

 

 

2.1

Shares

 

2.2

Purchase Price

 

2.3

Closing

 

2.4

Formation and Transfer of Non-Core Assets to Central Investment LLC

 

2.5

Formation and Transfer of Shares to Holding Company

 

2.6

Post-Closing Purchase Price Adjustment

 

2.7

Adjustment Procedure

 

2.8

Closing Obligations and Deliverables

 

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS, CIC AND HOLDING COMPANY

 

 

 

 

3.1

Organization and Good Standing

 

3.2

Authority; No Conflict

 

3.3

Capitalization

 

3.4

Financial Statements

 

3.5

Books and Records

 

3.6

Title to Properties; Encumbrances

 

3.7

Condition and Sufficiency of Assets; Non-Core Assets

 

3.8

Accounts Receivable

 

3.9

Inventory

 

3.10

No Undisclosed Liabilities

 

3.11

Taxes

 

3.12

No Material Adverse Change

 

3.13

Employee Benefits

 

3.14 [a04-14946_1ex10.htm#ComplianceWith]

Compliance With Legal Requirements; Governmental Authorizations
[a04-14946_1ex10.htm#ComplianceWith]

 

3.15 [a04-14946_1ex10.htm#LegalProceedings]

Legal Proceedings; Orders [a04-14946_1ex10.htm#LegalProceedings]

 

3.16 [a04-14946_1ex10.htm#AbsenceOfCertain]

Absence of Certain Changes and Events [a04-14946_1ex10.htm#AbsenceOfCertain]

 

3.17 [a04-14946_1ex10.htm#Contracts]

Contracts; No Defaults [a04-14946_1ex10.htm#Contracts]

 

3.18 [a04-14946_1ex10.htm#Insurance]

Insurance [a04-14946_1ex10.htm#Insurance]

 

 

i

--------------------------------------------------------------------------------


 

3.19 [a04-14946_1ex10.htm#EnvironmentalMatters]

Environmental Matters [a04-14946_1ex10.htm#EnvironmentalMatters]

 

3.20 [a04-14946_1ex10.htm#Employees]

Employees [a04-14946_1ex10.htm#Employees]

 

3.21 [a04-14946_1ex10.htm#LaborRelations]

Labor Relations; Compliance [a04-14946_1ex10.htm#LaborRelations]

 

3.22 [a04-14946_1ex10.htm#IntellectualProperty]

Intellectual Property [a04-14946_1ex10.htm#IntellectualProperty]

 

3.23 [a04-14946_1ex10.htm#CertainPayments]

Certain Payments [a04-14946_1ex10.htm#CertainPayments]

 

3.24 [a04-14946_1ex10.htm#ComplianceWithQuality]

Compliance with Quality Standards [a04-14946_1ex10.htm#ComplianceWithQuality]

 

3.25 [a04-14946_1ex10.htm#AdequateUtilities]

Adequate Utilities [a04-14946_1ex10.htm#AdequateUtilities]

 

3.26 [a04-14946_1ex10.htm#Disclosure]

Disclosure [a04-14946_1ex10.htm#Disclosure]

 

3.27 [a04-14946_1ex10.htm#RelatedPersons]

Related Persons [a04-14946_1ex10.htm#RelatedPersons]

 

3.28 [a04-14946_1ex10.htm#Relationships]

Relationships [a04-14946_1ex10.htm#Relationships]

 

3.29 [a04-14946_1ex10.htm#BrokersOr]

Brokers Or Finders [a04-14946_1ex10.htm#BrokersOr]

 

 

 

 

ARTICLE 4 [a04-14946_1ex10.htm#Article4RepresentationsAndWarrantie]

REPRESENTATIONS AND WARRANTIES OF PAS
[a04-14946_1ex10.htm#Article4RepresentationsAndWarrantie]

 

 

 

 

4.1 [a04-14946_1ex10.htm#OrganizationAndGood]

Organization and Good Standing [a04-14946_1ex10.htm#OrganizationAndGood]

 

4.2 [a04-14946_1ex10.htm#AuthorityNoConflict]

Authority; No Conflict [a04-14946_1ex10.htm#AuthorityNoConflict]

 

4.3 [a04-14946_1ex10.htm#InvestmentIntent]

Investment Intent [a04-14946_1ex10.htm#InvestmentIntent]

 

4.4 [a04-14946_1ex10.htm#CertainProceedings]

Certain Proceedings [a04-14946_1ex10.htm#CertainProceedings]

 

4.5 [a04-14946_1ex10.htm#BrokersOrFinders]

Brokers Or Finders [a04-14946_1ex10.htm#BrokersOrFinders]

 

4.6 [a04-14946_1ex10.htm#DisclosureOf]

Disclosure of Information [a04-14946_1ex10.htm#DisclosureOf]

 

 

 

 

ARTICLE 5 [a04-14946_1ex10.htm#Article5CovenantsOfShareholdersAnd]

COVENANTS OF SHAREHOLDERS AND CIC PRIOR TO CLOSING DATE
[a04-14946_1ex10.htm#Article5CovenantsOfShareholdersAnd]

 

 

 

 

5.1 [a04-14946_1ex10.htm#AccessAnd]

Access and Investigation [a04-14946_1ex10.htm#AccessAnd]

 

5.2 [a04-14946_1ex10.htm#OperationOf]

Operation of the Businesses of the Acquired Companies
[a04-14946_1ex10.htm#OperationOf]

 

5.3 [a04-14946_1ex10.htm#FormationOf]

Formation of Holding Company and Central Investment LLC; Transfer of Shares and
Non-Core Assets [a04-14946_1ex10.htm#FormationOf]

 

5.4 [a04-14946_1ex10.htm#PayoffOfDebt]

Payoff of Debt Obligations [a04-14946_1ex10.htm#PayoffOfDebt]

 

5.5 [a04-14946_1ex10.htm#NegativeCovenant]

Negative Covenant [a04-14946_1ex10.htm#NegativeCovenant]

 

5.6 [a04-14946_1ex10.htm#RequiredApprovals]

Required Approvals; HSR Filing and Fees [a04-14946_1ex10.htm#RequiredApprovals]

 

5.7 [a04-14946_1ex10.htm#Notification]

Notification [a04-14946_1ex10.htm#Notification]

 

5.8 [a04-14946_1ex10.htm#IndebtednessByRelated]

Indebtedness by Related Persons [a04-14946_1ex10.htm#IndebtednessByRelated]

 

5.9 [a04-14946_1ex10.htm#NoNegotiation]

No Negotiation [a04-14946_1ex10.htm#NoNegotiation]

 

5.10 [a04-14946_1ex10.htm#ActionsRegardingBenefit]

Actions Regarding Benefit Plans [a04-14946_1ex10.htm#ActionsRegardingBenefit]

 

 

ii

--------------------------------------------------------------------------------


 

5.11 [a04-14946_1ex10.htm#LeaseAmendmentsAnd]

Lease Amendments and Estoppel Certificates
[a04-14946_1ex10.htm#LeaseAmendmentsAnd]

 

5.12 [a04-14946_1ex10.htm#Consents]

Consents [a04-14946_1ex10.htm#Consents]

 

5.13 [a04-14946_1ex10.htm#Efforts]

Efforts [a04-14946_1ex10.htm#Efforts]

 

5.14 [a04-14946_1ex10.htm#TaxMatters]

Tax Matters [a04-14946_1ex10.htm#TaxMatters]

 

5.15 [a04-14946_1ex10.htm#Non]

Non-Core Employees [a04-14946_1ex10.htm#Non]

 

5.16 [a04-14946_1ex10.htm#TransferOfCertain]

Transfer of Certain Property Rights [a04-14946_1ex10.htm#TransferOfCertain]

 

5.17 [a04-14946_1ex10.htm#InsuranceAllocationAgreement]

Insurance Allocation Agreement
[a04-14946_1ex10.htm#InsuranceAllocationAgreement]

 

 

 

 

ARTICLE 6 [a04-14946_1ex10.htm#Article6CovenantsOfPasPriorToClo]

COVENANTS OF PAS PRIOR TO CLOSING DATE
[a04-14946_1ex10.htm#Article6CovenantsOfPasPriorToClo]

 

 

 

 

6.1 [a04-14946_1ex10.htm#RequiredApprovalsHsrFiling]

Required Approvals; HSR Filing and Fees
[a04-14946_1ex10.htm#RequiredApprovalsHsrFiling]

 

6.2 [a04-14946_1ex10.htm#Effor]

Efforts [a04-14946_1ex10.htm#Effor]

 

 

 

 

ARTICLE 7 [a04-14946_1ex10.htm#Article7ConditionsPrecedentToPass]

CONDITIONS PRECEDENT TO PAS’S OBLIGATION TO CLOSE
[a04-14946_1ex10.htm#Article7ConditionsPrecedentToPass]

 

 

 

 

7.1 [a04-14946_1ex10.htm#AccuracyOfRepresentations]

Accuracy of Representations [a04-14946_1ex10.htm#AccuracyOfRepresentations]

 

7.2 [a04-14946_1ex10.htm#Performance]

Performance [a04-14946_1ex10.htm#Performance]

 

7.3 [a04-14946_1ex10.htm#AdditionalDocuments]

Additional Documents [a04-14946_1ex10.htm#AdditionalDocuments]

 

7.4 [a04-14946_1ex10.htm#NoProceedings]

No Proceedings [a04-14946_1ex10.htm#NoProceedings]

 

7.5 [a04-14946_1ex10.htm#NoClaimRegardingStock]

No Claim Regarding Stock Ownership or Sale Proceeds
[a04-14946_1ex10.htm#NoClaimRegardingStock]

 

7.6 [a04-14946_1ex10.htm#NoProhibition]

No Prohibition [a04-14946_1ex10.htm#NoProhibition]

 

7.7 [a04-14946_1ex10.htm#HsrPeriod]

HSR Period [a04-14946_1ex10.htm#HsrPeriod]

 

7.8 [a04-14946_1ex10.htm#ReleaseFromGuarantees]

Release from Guarantees; Lien Terminations
[a04-14946_1ex10.htm#ReleaseFromGuarantees]

 

 

 

 

ARTICLE 8 [a04-14946_1ex10.htm#Article8ConditionsPrecedentToShare]

CONDITIONS PRECEDENT TO SHAREHOLDERS’ AND HOLDING COMPANY’S OBLIGATION TO CLOSE
[a04-14946_1ex10.htm#Article8ConditionsPrecedentToShare]

 

 

 

 

8.1 [a04-14946_1ex10.htm#AccuracyOf]

Accuracy of Representations [a04-14946_1ex10.htm#AccuracyOf]

 

8.2 [a04-14946_1ex10.htm#PassPerformance]

PAS’s Performance [a04-14946_1ex10.htm#PassPerformance]

 

8.3 [a04-14946_1ex10.htm#Additional]

Additional Documents [a04-14946_1ex10.htm#Additional]

 

8.4 [a04-14946_1ex10.htm#NoInjunction]

No Injunction [a04-14946_1ex10.htm#NoInjunction]

 

8.5 [a04-14946_1ex10.htm#SettlementOf]

Settlement of Dispute [a04-14946_1ex10.htm#SettlementOf]

 

8.6 [a04-14946_1ex10.htm#HsrPerio]

HSR Period [a04-14946_1ex10.htm#HsrPerio]

 

 

 

 

ARTICLE 9 [a04-14946_1ex10.htm#Article9PostclosingCovenants]

POST-CLOSING COVENANTS [a04-14946_1ex10.htm#Article9PostclosingCovenants]

 

 

 

 

9.1 [a04-14946_1ex10.htm#Noncom]

Non-Compete [a04-14946_1ex10.htm#Noncom]

 

9.2 [a04-14946_1ex10.htm#Nonsolicit]

Non-Solicitation [a04-14946_1ex10.htm#Nonsolicit]

 

 

iii

--------------------------------------------------------------------------------


 

9.3 [a04-14946_1ex10.htm#CovenantsOfHolding]

Covenants of Holding Company [a04-14946_1ex10.htm#CovenantsOfHolding]

 

9.4 [a04-14946_1ex10.htm#ChangeOfName]

Change of Name [a04-14946_1ex10.htm#ChangeOfName]

 

9.5 [a04-14946_1ex10.htm#TaxMatte]

Tax Matters [a04-14946_1ex10.htm#TaxMatte]

 

9.6 [a04-14946_1ex10.htm#CafeteriaPlan]

Cafeteria Plan [a04-14946_1ex10.htm#CafeteriaPlan]

 

9.7 [a04-14946_1ex10.htm#ComplianceWithOsha]

Compliance with OSHA Standard for Carbon Dioxide
[a04-14946_1ex10.htm#ComplianceWithOsha]

 

 

 

 

ARTICLE 10 [a04-14946_1ex10.htm#Article10TerminationPriorToClosing]

TERMINATION PRIOR TO CLOSING
[a04-14946_1ex10.htm#Article10TerminationPriorToClosing]

 

 

 

 

10.1 [a04-14946_1ex10.htm#TerminationEvents]

Termination Events [a04-14946_1ex10.htm#TerminationEvents]

 

10.2 [a04-14946_1ex10.htm#EffectOfTermination]

Effect of Termination [a04-14946_1ex10.htm#EffectOfTermination]

 

 

 

 

ARTICLE 11 [a04-14946_1ex10.htm#Article11IndemnificationRemedies]

INDEMNIFICATION; REMEDIES [a04-14946_1ex10.htm#Article11IndemnificationRemedies]

 

 

 

 

11.1 [a04-14946_1ex10.htm#Survival]

Survival [a04-14946_1ex10.htm#Survival]

 

11.2 [a04-14946_1ex10.htm#IndemnificationAndPaymentOf]

Indemnification and Payment of Damages by Holding Company
[a04-14946_1ex10.htm#IndemnificationAndPaymentOf]

 

11.3 [a04-14946_1ex10.htm#IndemnificationAndPaymentOfDamages]

Indemnification and Payment of Damages by PAS
[a04-14946_1ex10.htm#IndemnificationAndPaymentOfDamages]

 

11.4 [a04-14946_1ex10.htm#Basket]

Basket [a04-14946_1ex10.htm#Basket]

 

11.5 [a04-14946_1ex10.htm#ProcedureFor]

Procedure for Indemnification—Third Party Claims
[a04-14946_1ex10.htm#ProcedureFor]

 

11.6 [a04-14946_1ex10.htm#ProcedureForIndemnification]

Procedure for Indemnification—Other Claims
[a04-14946_1ex10.htm#ProcedureForIndemnification]

 

11.7 [a04-14946_1ex10.htm#Insurance_]

Insurance [a04-14946_1ex10.htm#Insurance_]

 

11.8 [a04-14946_1ex10.htm#NoIndemnification]

No Indemnification [a04-14946_1ex10.htm#NoIndemnification]

 

11.9 [a04-14946_1ex10.htm#Exclusive]

Exclusive Remedy [a04-14946_1ex10.htm#Exclusive]

 

 

 

 

ARTICLE 12 [a04-14946_1ex10.htm#Article12GeneralProvisions]

GENERAL PROVISIONS [a04-14946_1ex10.htm#Article12GeneralProvisions]

 

 

 

 

12.1 [a04-14946_1ex10.htm#Expenses]

Expenses [a04-14946_1ex10.htm#Expenses]

 

12.2 [a04-14946_1ex10.htm#PublicAnnouncements]

Public Announcements [a04-14946_1ex10.htm#PublicAnnouncements]

 

12.3 [a04-14946_1ex10.htm#Confidentiality]

Confidentiality [a04-14946_1ex10.htm#Confidentiality]

 

12.4 [a04-14946_1ex10.htm#Notices]

Notices [a04-14946_1ex10.htm#Notices]

 

12.5 [a04-14946_1ex10.htm#JurisdictionService]

Jurisdiction; Service of Process [a04-14946_1ex10.htm#JurisdictionService]

 

12.6 [a04-14946_1ex10.htm#FurtherAssurances]

Further Assurances [a04-14946_1ex10.htm#FurtherAssurances]

 

12.7 [a04-14946_1ex10.htm#Waiver]

Waiver [a04-14946_1ex10.htm#Waiver]

 

12.8 [a04-14946_1ex10.htm#EntireAgreementAndModification]

Entire Agreement and Modification
[a04-14946_1ex10.htm#EntireAgreementAndModification]

 

12.9 [a04-14946_1ex10.htm#DisclosureSchedule]

Disclosure Schedule [a04-14946_1ex10.htm#DisclosureSchedule]

 

12.10 [a04-14946_1ex10.htm#Assignment]

Assignments, Successors, and No Third Party Rights
[a04-14946_1ex10.htm#Assignment]

 

12.11 [a04-14946_1ex10.htm#Severability]

Severability [a04-14946_1ex10.htm#Severability]

 

 

iv

--------------------------------------------------------------------------------


 

12.12 [a04-14946_1ex10.htm#Sectionheadings]

Section Headings, Construction [a04-14946_1ex10.htm#Sectionheadings]

 

12.13 [a04-14946_1ex10.htm#WaiverOfCertain]

Waiver of Certain Rights in Shareholder Agreement
[a04-14946_1ex10.htm#WaiverOfCertain]

 

12.14 [a04-14946_1ex10.htm#TimeOf]

Time of Essence [a04-14946_1ex10.htm#TimeOf]

 

12.15 [a04-14946_1ex10.htm#GoverningLaw]

Governing Law [a04-14946_1ex10.htm#GoverningLaw]

 

12.16 [a04-14946_1ex10.htm#Counterparts_]

Counterparts [a04-14946_1ex10.htm#Counterparts_]

 

 

 

 

EXHIBIT A

NON-CORE ASSETS

 

 

 

 

EXHIBIT B-1

LEGAL OPINION OF TAFT, STETTINIUS & HOLLISTER LLP

 

 

 

 

EXHIBIT B-2

LEGAL OPINION OF BRIGGS AND MORGAN, PROFESSIONAL ASSOCIATION

 

 

 

 

EXHIBIT C

INSURANCE ALLOCATION AGREEMENT

 

 

v

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made as of December 15, 2004, by
and among PepsiAmericas, Inc., a Delaware corporation (“PAS”), Central
Investment Corporation, an Ohio corporation (“CIC”), the Shareholders of CIC set
forth on the signature page of this Agreement (individually, each a
“Shareholder” and collectively, “Shareholders”), CIC Holding LLC, an Ohio
limited liability company (“Holding Company”), and Central Investment LLC, an
Ohio limited liability company.

 

RECITALS

 

A.                                   WHEREAS, CIC has 115,000 shares of
nonvoting common stock, no par value, authorized for issuance of which 86,268
shares are issued and outstanding on the date hereof and 35,000 shares of voting
common stock, no par value, authorized for issuance of which 26,466 shares are
issued and outstanding on the date hereof (collectively, the “Shares”);

 

B.                                     WHEREAS, all the Shares are owned of
record by Shareholders;

 

C.                                     WHEREAS, CIC, by itself and through
certain of its subsidiaries, is engaged in the business of the bottling,
distribution and sales of soft drinks and the ownership of full line vending
operations in Ohio and Florida (the “Business”); and

 

D.                                    WHEREAS, Shareholders and Holding Company
desire to sell, and PAS desires to purchase, all of the Shares for the
consideration and on the terms set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article 1:

 

“Acquired Companies” means CIC and its Subsidiaries, collectively, and “Acquired
Company” means any one of the Acquired Companies.

 

“Airplane Lease” means the Aircraft Lease Agreement dated October 29, 1992,
between Star Bank, National Association and CIC, as amended.

 

“Applicable Contract” means, except for Contracts identified on Exhibit A that
are to be assigned to and assumed by Central Investment LLC because they are
related to the Non-Core Assets, a Contract (a) under which any Acquired Company
has or may acquire any rights, (b) under which any Acquired Company has or may
become subject to any obligation or liability, or

 

--------------------------------------------------------------------------------


 

(c) by which any Acquired Company or any of the assets owned or used by it is or
may become bound.

 

“Assumption Agreement” has the meaning set forth in Section 5.3.

 

“Auditor” means a national or regional certified public accounting firm which is
independent with respect to any party to this Agreement, which is chosen jointly
by Holding Company and PAS and which enters into a joint engagement letter with
Holding Company and PAS in a form approved by both of them to perform the
services contemplated by this Agreement .

 

“Breach” A “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any agreement or instrument delivered
pursuant to this Agreement will be deemed to have occurred if there is or has
been (a) any inaccuracy in or breach of, or any failure to perform or comply
with, such representation, warranty, covenant, obligation, or other provision,
or (b) any valid claim (by any Person) or other occurrence, non-occurrence or
circumstance that is inconsistent with such representation, warranty, covenant,
obligation, or other provision, and the term “Breach” means any such inaccuracy,
breach, failure, claim, occurrence, or circumstance.

 

“Business” has the meaning set forth in the Recitals above.

 

“Cash Equivalents” means (i) any security, maturing not more than one year after
the date of acquisition, issued by the United States of America or an
instrumentality or agency thereof and guaranteed full as to principal, premium,
if any, and interest by the United States of America; (ii) any certificate of
deposit, time deposit or bankers’ acceptance (or, with respect to non-U.S.
banking institutions, similar instruments), maturing not more than one year
after the day of acquisition, issued by any commercial banking institution that
is a member of the U.S. Federal Reserve System or a commercial banking
institution organized and located in a country recognized by the United States
of America, in each case, having combined capital and surplus and undivided
profits of not less than U.S. $500 million (or the foreign currency equivalent
thereof), whose short-term debt has a rating, at the time as of which any
investment therein is made, of “P-l” (or higher) according to Moody’s or “A-1”
(or higher) according to Standard & Poor’s; (iii) commercial paper maturing not
more than one year after the date of acquisition issued by a corporation with a
rating, at the time as of which any investment therein is made, of “P-l” (or
higher) according to Moody’s or “A-1” (or higher) according to Standard &
Poor’s; (iv) any money market deposit accounts issued or offered by a commercial
banking institution that is a member of the U.S. Federal Reserve System or a
commercial institution organized and located in a country recognized by the
United States of America, in each case, having combined capital and surplus in
excess of U.S. $500 million (or the foreign currency equivalent thereof); and
(v) securities issued by an investment company registered under Section 8 of the
Investment Company Act of 1940 which has at least ninety percent (90%) of its
assets continually invested in any one or more of the foregoing types of assets.

 

“Central Investment LLC” means, initially, a wholly owned subsidiary of CIC: (i)
to which the Non-Core Assets will be transferred on or prior to the date that is
one day prior to the

 

2

--------------------------------------------------------------------------------


 

Closing Date, and (ii) whose membership interests will be transferred and
conveyed to Shareholders on the day before the Closing Date.

 

“CIC” means Central Investment Corporation, an Ohio corporation.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” means the date and time as of which the Closing actually takes
place.

 

“Collective Bargaining Agreement” means the Collective Bargaining Agreement,
dated February 6, 2003, between CIC and Teamsters Local 92.

 

“Company Other Benefit Obligation” means an Other Benefit Obligation owed,
adopted, or followed by an Acquired Company or an ERISA Affiliate of an Acquired
Company.

 

“Company Plan” means all Plans of which an Acquired Company or an ERISA
Affiliate of an Acquired Company is or was a Plan Sponsor, or to which an
Acquired Company or an ERISA Affiliate of an Acquired Company otherwise
contributes or has contributed, or in which an Acquired Company or an ERISA
Affiliate of an Acquired Company otherwise participates or has participated. 
All references to Plans are to Company Plans unless the context requires
otherwise.

 

“Company VEBA” means a VEBA whose members include employees of any Acquired
Company or any ERISA Affiliate of an Acquired Company.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including without limitation:

 

(i)                                     the formation of Holding Company and
Central Investment LLC;

 

(ii)                                  the transfer of Non-Core Assets to Central
Investment LLC;

 

(iii)                               the distribution to the Shareholders of the
Central Investment LLC membership interests;

 

(iv)                              the reverse triangular merger of Merger Sub
into CIC resulting in the transfer and conveyance of the Shares from
Shareholders to Holding Company;

 

(v)                                 the sale of the Shares by Holding Company to
PAS;

 

(vi)                              the performance by PAS, Shareholders, Holding
Company and CIC of their respective covenants and obligations under this
Agreement; and

 

(vii)                           PAS’s acquisition and ownership of the Shares
and exercise of control over the Acquired Companies.

 

3

--------------------------------------------------------------------------------


 

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied).

 

“Damages” has the meaning set forth in Section 11.2.

 

“Deferred Tax Liability” means the net deferred tax liability of CIC as defined
by GAAP without regard to the S-Corporation election, including without
limitation the deferred tax liability attributable to the involuntary conversion
of the Riviera Beach Facilities.

 

“Disclosure Schedule” means the disclosure schedule delivered to PAS by CIC
concurrently with the execution and delivery of this Agreement.

 

“Discounted Estimated Working Capital Adjustment” has the meaning set forth in
Section 2.7.

 

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership
(other than any restriction on transfer of securities under Federal or state
securities laws).

 

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

 

“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law relating to:

 

(i)                                     any environmental, health, or safety
matters or conditions (including on-site or off-site contamination, occupational
safety and health, and regulation of chemical substances or products);

 

(ii)                                  fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, damages, losses, claims,
demands and response, investigative, remedial, or inspection costs and expenses
arising under Environmental Law or Occupational Safety and Health Law;

 

(iii)                               financial responsibility under Environmental
Law or Occupational Safety and Health Law for cleanup costs or corrective
action, including any investigation, cleanup, removal, containment, or other
remediation or response actions (“Cleanup”) required by applicable Environmental
Law or Occupational Safety and Health Law and for any natural resource damages;
or

 

(iv)                              any other compliance, corrective,
investigative, or remedial measures required under Environmental Law or
Occupational Safety and Health Law.

 

4

--------------------------------------------------------------------------------


 

The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended.

 

“Environmental Law” means any applicable Legal Requirement that addresses:

 

(i)                                     advising appropriate authorities,
employees, and the public of intended or actual releases of pollutants or
hazardous substances or materials, violations of discharge limits, or other
prohibitions and of the commencements of activities, such as resource extraction
or construction, that could have significant impact on the Environment;

 

(ii)                                  preventing or reducing to acceptable
levels the release of pollutants or hazardous substances or materials into the
Environment;

 

(iii)                               reducing the quantities, preventing the
release, or minimizing the hazardous characteristics of wastes that are
generated;

 

(iv)                              assuring that products are designed,
formulated, packaged, and used so that they do not present unreasonable risks to
human health or the Environment when used or disposed of;

 

(v)                                 any court or other Governmental Body
protecting resources, species, or ecological amenities;

 

(vi)                              reducing to acceptable levels the risks
inherent in the transportation of hazardous substances, pollutants, oil, or
other potentially harmful substances;

 

(vii)                           cleaning up pollutants that have been released,
preventing the threat of release, or paying the costs of such clean up or
prevention;

 

(viii)                        making responsible parties pay, directly or
indirectly, any private party, or any Governmental Body for damages done to
their health or the Environment;

 

(ix)                                permitting representatives of the public
interest to recover for injuries done to public assets; or

 

(x)                                   the protection or cleanup of the
Environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“ERISA Affiliate” means, with respect to an Acquired Company, any other person
that, together with CIC, would be treated as a single employer under IRC § 414.

 

“Estimated Working Capital Adjustment” has the meaning set forth in Section 2.7.

 

5

--------------------------------------------------------------------------------


 

“Facilities” means, except for the Non-Core Assets, any real property or
leaseholds owned or operated by any Acquired Company and any buildings, plants,
or structures owned or operated by any Acquired Company.  All references in this
Agreement to the Facilities shall mean currently owned or operated Facilities
unless the context in which such term is used expressly includes previously
owned or operated Facilities.

 

“Final Working Capital Adjustment” has the meaning set forth in Section 2.7.

 

“GAAP” means generally accepted United States accounting principles, applied on
a basis consistent with the basis on which the Audited Financial Statements
referred to in Section 3.4 were prepared.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement, including without limitation, wastewater permits and waste
disposal permits.

 

“Governmental Body” means any:

 

(i)                                     nation, state, county, city, town,
village, district, or other public jurisdiction of any nature;

 

(ii)                                  federal, state, local, municipal, foreign,
or other government;

 

(iii)                               governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal); or

 

(iv)                              court or other body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

 

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment in violation of any
applicable Environmental Law, and any other act, business, operation, or thing
that increases the danger, or risk of danger, or poses an unreasonable risk of
harm to persons or property on or off the Facilities in violation of any
applicable Environmental Law.

 

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefore and asbestos or asbestos-containing
materials.

 

“Holding Company” means CIC Holding LLC, an Ohio limited liability company,
that:

 

6

--------------------------------------------------------------------------------


 

(i)                                     immediately prior to the Closing, will
cause its wholly owned subsidiary, Merger Sub, to merge into CIC, resulting in
Holding Company becoming the sole shareholder of CIC;

 

(ii)                                  will sell, transfer and convey the Shares
to PAS;

 

(iii)                               will be subject to the post closing
covenants in Section 9.3; and

 

(iv)                              will be subject to the obligation to indemnify
PAS as and to the extent required by Section 11.2.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“Intellectual Property Assets” has the meaning set forth in Section 3.22.

 

“IRC” means the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

 

“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.

 

“IRS Deposit” means the deposit (currently in the amount of approximately
$584,000) CIC made with the IRS pursuant to IRC section 444 at the time CIC made
its S-corporation election.

 

“Knowledge” An individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter after performing reasonable investigation or inquiry into same.  A Person
(other than an individual) will be deemed to have “Knowledge” of a particular
fact or other matter if any individual who is serving, or who has at any time
served, as a director, officer, partner, executor, or trustee of such Person (or
in any similar capacity) has Knowledge of such fact or other matter. 
Notwithstanding the foregoing, CIC, Holding Company, Central Investment LLC and
the Acquired Companies will be deemed to have “Knowledge” of a particular fact
or other matter only if any of John F. Koons III, William P. Martin, Keven E.
Shell, Richard W. Caudill, Stephen C. Allison or Angel M. (“Manny”) Zapata has
Knowledge of such fact or other matter.

 

“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, or other administrative order, constitution, law, ordinance, principle
of common law, regulation, statute, or treaty as currently in effect.

 

“Marketable Securities” means:

 

(a)                                  equity securities traded on the New York
Stock Exchange or NASDAQ that each have (i) a market capitalization of $1
billion or more, (ii) an average daily float of 50,000 shares or more during all
thirty-day periods, and (iii) an average daily price of not less than $5 per
share during all thirty-day periods; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 investment-grade corporate bonds, government
bonds (including mortgage-backed securities) and unrated corporate bonds of
investment grade quality, and

 

(c)                                  securities issued by an investment company
registered under Section 8 of the Investment Company Act of 1940 which has at
least ninety percent (90%) of its assets continually invested in Cash
Equivalents or any one or more of the foregoing types of assets.

 

“Merger Sub” means the wholly owned subsidiary of Holding Company that will
merge into CIC immediately prior to the Closing.

 

“Multi-Employer Plan” has the meaning given in ERISA § 3(37)(A).

 

“Non-Core Assets” has the meaning set forth in Section 2.4 below.

 

“Non-Core Employees” means persons currently employed by an Acquired Company who
become employees of Holding Company or Central Investment LLC on the Closing
Date in compliance with this Agreement.

 

“Occupational Safety and Health Law” means any Legal Requirement that governs
safe and healthful working conditions and occupational safety and health
hazards.

 

“Order” means any award, decision, injunction, judgment, order, ruling or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business”  An action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:

 

(i)                                     such action is consistent with the past
practices of such Person and is taken in the ordinary course of the normal
day-to-day operations of such Person;

 

(ii)                                  such action is not required to be
authorized by the board of directors of such Person (or by any Person or group
of Persons exercising similar authority) and is not required to be specifically
authorized by the parent company (if any) of such Person; and

 

(iii)                               such action is similar in nature and
magnitude to actions customarily taken, without any authorization by the board
of directors (or by any Person or group of Persons exercising similar
authority), in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.

 

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles of organization and operating
agreement or similar agreement of a limited liability company; (e) any charter,
trust agreement or

 

8

--------------------------------------------------------------------------------


 

similar document adopted or filed in connection with the creation, formation, or
organization of a Person; and (f) any amendment to any of the foregoing.

 

“Other Benefit Obligations” means all obligations, arrangements, or customary
practices, whether or not legally enforceable, to provide benefits, other than
salary, as compensation for services rendered, to present or former directors,
employees, or agents, other than obligations, arrangements, and practices that
are Plans.  Other Benefit Obligations include consulting agreements under which
the compensation paid does not depend upon the amount of service rendered,
sabbatical policies, severance payment policies, and fringe benefits within the
meaning of IRC § 132.

 

“PAS” means PepsiAmericas, Inc., a Delaware corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” has the meaning given in ERISA § 3(2)(A).

 

“Permitted Encumbrances” means all of the following: (a) liens for current taxes
not yet due and payable that are accrued by CIC and included in Working Capital
for purposes of Sections 2.6 and 2.7 or for which Holding Company is responsible
pursuant to Section 9.5 or Section 11.2(l), (b) mechanics’, carriers’, workers’
or other liens for sums not due or sums being contested in good faith by the
applicable Acquired Company, so long as adequate reserves (which would be
included in the calculation of Working Capital for purposes of Sections 2.6 and
2.7) are set aside on the Acquired Company’s books (to the extent required by
GAAP or, if not required by GAAP and are being contested in good faith, then are
identified on Part 3.10(a) of the Disclosure Schedules) to pay the same when
finally determined to be due, and (c) as to real property only, (i) all zoning
laws and other building or land use restrictions imposed by any Governmental
Body with jurisdiction thereover, (ii) the rights of the public in public ways,
(iii) covenants, easements or restrictions of record, utility and drainage
easements, and other title and survey matter that individually or in the
aggregate do not materially impair the current use of such real property and
(iv) the defects, exceptions, restrictions, rights of way and Encumbrances
disclosed in the title insurance policies or contained in the deeds or surveys
that are listed on Part 3.6 of the Disclosure Schedule.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

 

“Plan” has the meaning given in ERISA § 3(3).

 

“Plan Sponsor” has the meaning given in ERISA § 3(16)(B).

 

“Prime Rate” means the highest prime rate for U.S. banks as published in the
Money Rates Column of the Money and Investing Section of The Wall Street Journal
on the Closing Date.  All interest hereon shall be calculated on the basis of
actual days elapsed in a year of 360 days.

 

9

--------------------------------------------------------------------------------


 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before any Governmental
Body or arbitrator.

 

“Qualified Plan” means any Plan that meets or purports to meet the requirements
of IRC § 401(a).

 

“Related Person” means with respect to a particular individual:

 

(i)                                     each other member of such individual’s
Family (as defined below);

 

(ii)                                  any Person that is directly or indirectly
controlled by such individual or one or more members of such individual’s
Family;

 

(iii)                               any Person in which such individual or
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest (as defined below); and

 

(iv)                              any Person with respect to which such
individual or one or more members of such individual’s Family serves as a
director, officer, partner, executor, or trustee (or in a similar capacity).

 

With respect to a specified Person other than an individual:

 

(v)                                 any Person that directly or indirectly
controls, is directly or indirectly controlled by, or is directly or indirectly
under common control with such specified Person;

 

(vi)                              any Person that holds a Material Interest in
such specified Person;

 

(vii)                           each Person that serves as a director, officer,
partner, executor, or trustee of such specified Person (or in a similar
capacity);

 

(viii)                        any Person in which such specified Person holds a
Material Interest; and

 

(ix)                                any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity).

 

For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) ”Material Interest” means a direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of voting
securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.

 

10

--------------------------------------------------------------------------------


 

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, disposing or other releasing into the Environment,
whether intentional or unintentional, that is governed by or subject to
Environmental Law.

 

“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, or advisor of such Person, including legal
counsel, accountants, and financial advisors.  “Riviera Beach Facilities” means
CIC’s Facilities located at 7305 Garden Road, Riviera Beach, Florida, and the
adjacent properties owned by the Acquired Companies.

 

“Securities Act” means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

 

“Shareholders” means the shareholders of CIC listed on the signature page
hereto.

 

“Shares” has the meaning set forth in the Recitals of this Agreement.

 

“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person or with reference to CIC,
“Subsidiary” or “Subsidiaries” means only the following subsidiaries of CIC: 
Dove Vending, Inc., an Ohio corporation; Pepsi-Cola Bottling Company of Ft.
Lauderdale-Palm Beach, Inc., a Florida corporation; DiLoreto & Sons, Inc., a
Florida corporation; and Central K, Inc., a Florida corporation.

 

“Tax” or “Taxes” means (a) any tax, charge, fee, levy or other assessment,
including any net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, withholding, payroll, employment, social security,
unemployment, excise, estimated, stamp, occupancy, occupation, property or other
similar taxes, including any interest or penalties thereon, and additions to tax
or additional amounts imposed by any Governmental Body, or (b) any liability of
any Acquired Company for the payment for any Taxes or interest or penalties
related thereto.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment,  collection, or payment
of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.

 

“Threatened.”  A claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is reasonably likely to be asserted, commenced, taken,
or otherwise pursued in the future.

 

11

--------------------------------------------------------------------------------


 

“Title IV Plans” means all Pension Plans that are subject to Title IV of ERISA,
29 U.S.C. § 1301 et seq., other than Multi-Employer Plans.

 

“VEBA” means a voluntary employees’ beneficiary association under IRC
§ 501(c)(9).

 

“Welfare Plan” has the meaning given in ERISA § 3(1).

 

“Working Capital” means current assets (as defined by GAAP) less current
liabilities (as defined by GAAP).

 

ARTICLE 2

SALE AND TRANSFER OF SHARES; CLOSING

 

2.1                                 Shares.  Subject to the terms and conditions
of this Agreement, at the Closing, Holding Company shall sell and transfer the
Shares to PAS (or its wholly owned subsidiary), and PAS (or its wholly owned
subsidiary) will purchase the Shares from Holding Company.

 

2.2                                 Purchase Price.  Subject to the purchase
price adjustment described in Sections 2.6 and 2.7 below, the purchase price for
the Shares will be $3,009.74 per Share, which is an aggregate of $339,300,000
(the “Purchase Price”).

 

2.3                                 Closing.  The purchase and sale (the
“Closing”) provided for in this Agreement will take place at the offices of
Briggs and Morgan, Professional Association, 2200 IDS Center, Minneapolis,
Minnesota 55402 on December 31, 2004, at 10:00 a.m. (local time), or at such
other time and place as the parties may agree, provided that, if the Closing
does not occur on December 31, 2004, the parties shall agree to conduct the
Closing not later than the third business day after all of the conditions the
Closing have been or are reasonably capable of being fulfilled.  Subject to the
provisions of Section 10, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 2.3 will not result by itself in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.

 

2.4                                 Formation and Transfer of Non-Core Assets to
Central Investment LLC.  Prior to the Closing, Shareholders and CIC shall have
caused the formation of Central Investment LLC.  All assets of CIC listed on
Exhibit A (the “Non-Core Assets”), including without limitation, the Airplane
Lease and the shares and partnership interests held by CIC in Queen City Racquet
Club Corporation, Confluence Enterprises, Inc., Signs of Life Corporation, Koba,
Inc., Tsuga, Inc., EDLP, Inc. and Eagle Lake Development Limited Partnership
shall be transferred from CIC to Central Investment LLC on or prior to the day
before the Closing Date.  On the day before the Closing Date, CIC will
distribute all of the membership units of Central Investment LLC to the
Shareholders.  Central Investment LLC or Holding Company and PAS shall negotiate
in good faith and enter into, on the Closing Date, a transition agreement in
form and substance satisfactory to the parties in their discretion that permits
CIC, for reasonable consideration paid to Holding Company or Central Investment
LLC,  to continue to use, for a reasonable period of time after the Closing
Date, certain of the Non-Core Assets and obtain from Holding Company or Central
Investment LLC the services of certain Non-Core Employees, including, without
limitation, certain assets and services relating to information technology,
accounting, and benefit

 

12

--------------------------------------------------------------------------------


 

plan administration.  Such transition agreement will be for a term that shall
not exceed 18 months.  PAS or CIC may offer employment to any Non-Core Employee
who is providing services under the transition agreement, and Holding Company
shall not object to such offers or the acceptance thereof by these employees.

 

2.5                                 Formation and Transfer of Shares to Holding
Company.  Prior to the Closing Date, Shareholders and Holding Company shall
cause the formation of Merger Sub.  Immediately prior to the Closing,
Shareholders, Holding Company and CIC shall cause the merger of Merger Sub with
and into CIC and the transfer of all the Shares to Holding Company, free and
clear of all Encumbrances except for the obligation to transfer such Shares to
PAS pursuant to this Agreement.  At the Closing, PAS shall purchase the Shares
directly from Holding Company as provided for in this Agreement.

 

2.6                                 Post-Closing Purchase Price Adjustment.  The
Purchase Price will be subject to a dollar for dollar Working Capital adjustment
based upon the difference between (a) CIC’s actual Working Capital on the
Closing Date (except that such calculation would exclude: (i) any current assets
and current liabilities included with the Non-Core Assets to be assigned to or
assumed by Central Investment LLC or indemnified by Holding Company pursuant to
Section 11.2, (ii) any current liabilities for the workers compensation and
medical claims described on Part 3.13(a)(iv) of the Disclosure Schedule, (iii)
any Deferred Tax Liability, and (iv) any costs contemplated by Section 11.8(iv);
and shall include, as a current asset, the IRS Deposit and, as a current
liability, any unpaid cost of remaining repairs to the Riviera Beach Facilities
relating to the tornado damage, including, but not limited to, the unpaid
expenses reflected on Part 3.7 of the Disclosure Schedule), and (b) the Targeted
Working Capital.  For purposes of this Agreement, the “Targeted Working Capital”
shall equal the number of franchise bottle and can hard cases sold by the
Acquired Companies over the 12 full calendar months immediately prior to the
Closing multiplied by $0.35 per case.  The Purchase Price will be increased by
the difference between (a) and (b) above if actual Working Capital on the
Closing Date exceeds the Targeted Working Capital.  The Purchase Price will be
decreased by the difference if actual Working Capital on the Closing Date is
less than the Targeted Working Capital.

 

2.7                                 Adjustment Procedure.

 

(a)                          Discounted Estimated Working Capital Adjustment. 
Not later than 10 days prior to the Closing Date, CIC shall deliver to PAS its
good faith estimate of the Working Capital adjustment described in Section 2.6
above as of the Closing Date, which estimate will have been prepared by CIC and
reviewed by J.D. Cloud & Co. L.L.P., CIC’s outside accountants (“Cloud”), and
shall include the estimated adjustment to CIC’s bad debt reserve according to
the methodology that is described in Section 2.7(b) below (the “Estimated
Working Capital Adjustment”).  PAS may, not later than 3 days prior to the
Closing Date, notify, CIC and Cloud in writing of any initial dispute or
concerns PAS has with such Estimated Working Capital Adjustment, including any
facts or other basis it has supporting its position.  If PAS does not timely
notify CIC and Cloud of any such disputed matters or concerns, the Estimated
Working Capital Adjustment as originally delivered by CIC shall be used to
determine the Discounted Estimated Working Capital Adjustment as provided for
below.  If PAS does timely notify CIC and Cloud of such disputed matters or
concerns, CIC shall (i) review

 

13

--------------------------------------------------------------------------------


 

and consider the notice and any materials delivered to it by PAS, (ii) perform
what further investigation or inquiry it deems necessary, (iii) if it deems
appropriate, adjust the Estimated Working Capital Adjustment, and (iv) notify
PAS and CIC, in writing, of its final Estimated Working Capital Adjustment.  The
Estimated Working Capital Adjustment shall then be multiplied by 80% and the
product thus obtained (the “Discounted Estimated Working Capital Adjustment”)
shall be added to the Purchase Price and paid at the Closing by PAS.

 

(b)                         Final Working Capital Adjustment.  Within 60 days
following the Closing Date, Holding Company shall deliver to PAS its calculation
of a final Working Capital adjustment accompanied by Cloud’s final report
thereon.  In preparing such calculation, Working Capital shall be calculated in
accordance with GAAP applied consistently with CIC’s prior financial statements,
except as noted in Section 2.6 above and except as follows:

 

(i)                                     the value of CIC’s Closing Date
inventory shall be adjusted to be consistent with the results of a physical
inventory count to be taken on the Closing Date (which count may be observed by
PAS and its Representatives) with inventory valued on a first in, first out
basis, in accordance with GAAP applied consistently with CIC’s prior financial
statements, including appropriate write-offs for any damaged or obsolete
inventory; and

 

(ii)                                  CIC’s bad debt reserve shall be adjusted
as set forth in Schedule 2.7 attached hereto.

 

After receipt of Holding Company’s calculation of the final Working Capital
adjustment and the Cloud report thereon, PAS and Holding Company shall negotiate
in good faith to resolve any differences.  If within 30 days after Holding
Company’s delivery of its calculation of the final Working Capital adjustment,
PAS does not notify Holding Company that it disagrees with such calculation,
specifying in reasonable detail the basis therefor, or the parties are able to
resolve any such differences, the final Working Capital adjustment as proposed
by Holding Company or their agreement as to the final Working Capital
adjustment, as the case may be, shall be binding and conclusive (the “Final
Working Capital Adjustment”).  If within 30 days after Holding Company’s
delivery of its calculation of the final Working Capital adjustment, PAS has
notified Holding Company that it disagrees with such calculation, specifying in
reasonable detail the basis therefor, and the parties are unable to resolve any
differences they may have concerning such calculation, the parties shall select
and engage the Auditor and request the Auditor to review Holding Company’s
calculation of the Final Working Capital Adjustment and to resolve any disputed
item therein in a manner consistent with GAAP as defined above and the
provisions of this Agreement.  In that event,  (i) each party will furnish to
the Auditor such work papers and other documents and information relating to the
disputed issues and the Final Working Capital Adjustment as the Auditor may
request and as are available to that party, and PAS and Holding Company will be
afforded the opportunity to present to the Auditor any other documentation or

 

14

--------------------------------------------------------------------------------


 

facts such party deems relevant to resolving the disputed issues.  Unless the
Auditor requests a meeting where Representatives of both PAS and Holding Company
are present, all communications with the Auditor shall be in writing and the
other party will be copied on same.  In resolving the disputed issues, the
Auditor shall act in accordance with Section 2.6 above and this Section 2.7 but
otherwise will not be bound by any determination previously made by CIC, nor
will any failure of PAS to challenge the Estimated Working Capital Adjustment be
a factor in making its calculation.  The Auditor shall deliver its calculation
of the Final Working Capital Adjustment to each of the parties.  Either party
may, not later than 10 days after receipt of the Auditor’s calculation, notify,
in writing, the Auditor and the other party of any dispute or concerns it has
with such calculation, including any facts or other basis it has supporting its
position.  If neither party elects to timely notify the Auditor of any such
disputed matters or concerns, the calculation of the Final Working Capital
Adjustment as originally delivered by the Auditor shall be final and binding and
deemed to be the “Final Working Capital Adjustment.”  If either party timely
notifies the Auditor in writing of such disputed matters or concerns, the
Auditor shall (i) review and consider the notice and any materials delivered to
it by such party or parties, (ii) perform what further investigation or inquiry
it deems necessary, (iii) if it deems appropriate, adjust its calculation of the
Final Working Capital Adjustment, and (iv) notify PAS and Holding Company, in
writing, of its Final Working Capital Adjustment, which for all purposes will be
final and binding and be deemed the “Final Working Capital Adjustment.”  Each
party will provide to the other reasonable access to its books, records and
personnel in connection with the foregoing procedures.

 

(c)                          Payment; Interest; IRS Deposit.  The difference
between the Final Working Capital Adjustment and the Discounted Estimated
Working Capital Adjustment shall be calculated.  If the Final Working Capital
Adjustment exceeds the Discounted Estimated Working Capital Adjustment, such
difference together with interest thereon at the Prime Rate accruing from the
Closing, shall be paid by PAS to Holding Company, by wire transfer, within 7
days after the final determination thereof as provided above.  If the Final
Working Capital Adjustment is less than the Discounted Estimated Working Capital
Adjustment, such difference together with interest thereon at the Prime Rate
accruing from the Closing Date, shall be paid by Holding Company to PAS, by wire
transfer, within 7 days after the final determination thereof as provided
above.  Notwithstanding the foregoing, in the event that CIC has not received
the IRS Deposit prior to the time any payment is due to the Holding Company
hereunder, any payment due to Holding Company under this Section 2.7(c) will be
reduced by an amount (the “Contingent Holdback Amount”) equal to the lesser of:
(i) the amount due to the Holding Company hereunder, or (ii) the IRS Deposit, in
each case, together with interest thereon at the Prime Rate accruing from the
Closing Date.  PAS shall pay the Contingent Holdback Amount to Holding Company
only if and when the IRS Deposit is received by CIC or PAS; such payment shall
not bear interest.  PAS shall make reasonable commercial efforts to obtain the
IRS Deposit.

 

15

--------------------------------------------------------------------------------


 

(d)                         Costs.  PAS and Holding Company will each bear 50%
of the fees and expenses of the Auditor.

 

2.8                                 Closing Obligations and Deliverables.  At
the Closing:

 

(a)                          Shareholders shall cause Holding Company to deliver
to PAS:

 

(i)                                     certificates representing the Shares,
duly endorsed (or accompanied by duly executed stock powers), for transfer to
PAS; and

 

(ii)                                  a certificate executed by Holding Company
representing and warranting to PAS to the effect that, except as set forth in
such certificate, each of the representations and warranties in Article 3 of
this Agreement is accurate in all material respects as of the Closing Date as if
made on the Closing Date; and

 

(iii)                               the legal opinion of Taft, Stettinius &
Hollister LLP in substantially the form of Exhibit B-1 annexed hereto; and

 

(iv)                              the Insurance Allocation Agreement,
substantially in the form attached hereto as Exhibit C, signed by Central
Investment LLC and Holding Company; and

 

(v)                                 all Consents received by CIC or Holding
Company prior to the Closing Date; and

 

(vi)                              good standing certificates and, where
available, tax clearance certificates for each Acquired Company; and

 

(vii)                           evidence satisfactory to PAS, of the payoff of
liabilities and obligations as required by Section 5.4; and

 

(viii)                        the releases, terminations and other documents
referred to in Section 7.8; and

 

(ix)                                the fully executed Assumption Agreement
described in Section 5.3; and

 

(x)                                   documentation, reasonably satisfactory to
PAS, that evidences the transfer of Company Plans and roles and obligations
associated therewith from CIC to Central Investment LLC as described in
Section 5.10 below.

 

(b)                         PAS will deliver to Holding Company:

 

(i)                                     the Purchase Price by wire transfer of
immediately available funds to an account designated by Holding Company;

 

(ii)                                  a certificate executed by PAS to the
effect that, except as otherwise stated in such certificate, each of PAS’s
representations and warranties in this

 

16

--------------------------------------------------------------------------------


 

Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all material respects as of the Closing Date as if made on the
Closing Date; and

 

(iii)                               the legal opinion of Briggs and Morgan,
Professional Association in substantially the form of Exhibit B-2 annexed
hereto.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF
SHAREHOLDERS, CIC AND HOLDING COMPANY

 

Except as set forth in the Disclosure Schedule, Shareholders (solely with
respect to the provisions in Sections 3.2, 3.3 and 3.15(b)(ii) that expressly
refer to Shareholders), CIC and Holding Company represent and warrant to PAS as
follows:

 

3.1                                 Organization and Good Standing.

 

(a)                          Part 3.1 of the Disclosure Schedule contains a
complete and accurate list for each Acquired Company of its name, its
jurisdiction of incorporation, state identification number, if any, and other
jurisdictions in which it is authorized to do business.  Holding Company,
Central Investment LLC and each Acquired Company is a corporation or limited
liability company duly organized, validly existing, and in good standing under
the laws of its jurisdiction of organization, with full organizational power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under Applicable Contracts.  Holding Company, Central Investment LLC
and each Acquired Company is duly qualified to do business as a foreign
corporation or limited liability company and is in good standing under the laws
of each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification.

 

(b)                         CIC has made available to PAS true, correct and
complete copies of the Organizational Documents, as currently in effect, of each
Acquired Company, Central Investment LLC and Holding Company, including a copy
of Central Investment LLC’s and Holding Company’s Articles of Organization and
each Acquired Companies’ articles or certificate of incorporation.

 

3.2                                 Authority; No Conflict.

 

(a)                          This Agreement constitutes the legal, valid, and
binding obligation of CIC, Shareholders, Central Investment LLC and Holding
Company enforceable against each in accordance with its terms.  Shareholders
have the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement and to perform their obligations under this
Agreement.  The execution and delivery of this Agreement by CIC and Holding
Company and the consummation of the Contemplated Transactions have been duly and
validly authorized by all necessary corporate or limited liability company
action and approved by the board of directors of CIC, the members of

 

17

--------------------------------------------------------------------------------


 

Central Investment LLC and Holding Company and the Shareholders.  No other
corporate or limited liability company act or proceeding on the part of CIC,
Shareholders, Central Investment LLC or Holding Company is necessary to
authorize or approve this Agreement and the consummation of the Contemplated
Transactions.  Each trustee listed on the signature page hereto has the power,
authority and capacity under his or her related trust instrument to execute and
deliver this Agreement.

 

(b)                         Except as set forth in Part 3.2 of the Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):

 

(i)                                     contravene, conflict with, or result in
a violation of any provision of the Organizational Documents of the Acquired
Companies, Shareholders, Central Investment LLC or Holding Company, or any
resolution or agreement adopted or executed by the board of directors or the
stockholders of any Acquired Company or managers or members of either Holding
Company or Central Investment LLC;

 

(ii)                                  contravene, conflict with, result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under, any Legal Requirement or any Order to which any
Acquired Company or Shareholder, or any of the assets owned or used by any
Acquired Company or Shareholder, may be subject;

 

(iii)                               contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate, or modify, any
Governmental Authorization that is held by any Acquired Company or Shareholder
or that otherwise relates to the business of, or any of the assets owned or used
by, any Acquired Company or Shareholder;

 

(iv)                              cause PAS or any Acquired Company to become
subject to, or to become liable for the payment of, any Tax; contravene,
conflict with, or result in a violation or breach of any provision of, or give
any Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Applicable Contract or Contract to which any Shareholder is a party; or

 

(v)                                 result in the imposition or creation of any
Encumbrance upon or with respect to any of the assets owned or used by any
Acquired Company.

 

Except as set forth in Part 3.2 of the Disclosure Schedule, none of the
Shareholders, Acquired Companies, Central Investment LLC or Holding Company will
be required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

 

18

--------------------------------------------------------------------------------


 

3.3                                 Capitalization.  The authorized equity
securities of CIC consist of 115,000 shares of nonvoting common stock, no par
value, of which 86,268 shares are issued and outstanding and 35,000 shares of
voting common stock, no par value, of which 26,466 shares are issued and
outstanding.  Except as described in Part 3.3 of the Disclosure Schedule, on the
date hereof, Shareholders are the record and beneficial (subject, in the case of
the Shareholders which are trusts, to the interests therein of the beneficiaries
of such trusts) owners and holders of all the Shares, free and clear of all
Encumbrances.  Part 3.3 of the Disclosure Schedule correctly identifies all
Shareholders and the number of Shares held by each.  On the Closing Date,
Holding Company will be the record and beneficial owner and holder of all the
Shares, free and clear of all Encumbrances.  With the exception of the Shares
(which are owned by Shareholders), all of the outstanding equity securities and
other securities of each Acquired Company are owned of record and beneficially
by one or more of the Acquired Companies, free and clear of all Encumbrances. 
Part 3.3 of the Disclosure Schedule provides a true and accurate capitalization
table for each of CIC’s Subsidiaries.  Except as set forth on Part 3.3 of the
Disclosure Schedule, no legend or other reference to any purported Encumbrance
appears upon any certificate representing equity securities of any Acquired
Company.  All of the outstanding equity securities of each Acquired Company have
been duly authorized and validly issued and are fully paid and non-assessable. 
There are no outstanding (i) securities convertible into or exchangeable for the
capital stock or other securities of any of the Acquired Companies, (ii)
options, warrants or other rights to purchase or subscribe to capital stock or
other securities of any of the Acquired Companies, or (iii) other Contracts,
commitments, understandings or arrangements of any kind relating to the
issuance, sale, or transfer of any equity securities or other securities of any
Acquired Company except for this Agreement and except for the restrictions
contained in certain trust documents or other restrictions described in Part 3.3
of the Disclosure Schedule that will terminate effective as of the Closing. 
None of the outstanding equity securities or other securities of any Acquired
Company was issued in violation of the Securities Act or any other Legal
Requirement.  Except for the shares and partnership interests held in Queen City
Racquet Club Corporation, Confluence Enterprises, Inc., Signs of Life
Corporation, Koba, Inc., Tsuga, Inc., EDLP, Inc.,  Eagle Lake Development
Limited Partnership and certain equity interests set forth on Part 3.3 of the
Disclosure Schedule, no Acquired Company owns, or has any Contract to acquire,
any equity securities or other securities of any Person (other than the Acquired
Companies) or any direct or indirect equity or ownership interest in any other
business.

 

3.4                                 Financial Statements.  CIC has made
available to PAS: (a) audited consolidated balance sheets of CIC as of
September 30 in each of the years 2002, 2003 and 2004, and the related audited
consolidated statements of earnings, changes in stockholders’ equity, and cash
flows for each of the fiscal years then ended, including the notes thereto,
together with the report thereon of Cloud (collectively, the “Audited Financial
Statements”), (b) combined and proforma combined statements of earnings of CIC’s
soft drink bottling and full line vending operations for each of the years ended
September 30, 1997 through 2004 and a proforma combined balance sheet of CIC’s
soft drink bottling and full line vending operations as of September 30, 2003
which exclude the Non-Core Assets, and (c) internally prepared balance sheets
and related statements of earnings of each of the Acquired Companies for the
twelve (12) months ended on September 30, for each of years 2001 through 2004
(the “Internal Financial Statements”).  The Audited Financial Statements fairly
present the financial condition and the results of operations, changes in
stockholders’ equity, and cash flows of the Acquired Companies as of the
respective dates of and for the periods referred to in such financial
statements, all in accordance with

 

19

--------------------------------------------------------------------------------


 

GAAP; the Audited Financial Statements reflect the consistent application of
such accounting principles throughout the periods involved except where
otherwise noted therein.  The Internal Financial Statements are not prepared in
accordance with GAAP but, subject thereto and to normal recurring year-end
adjustments (the effect of which will not be materially adverse), the
information contained in the Internal Financial Statements is accurate in all
material respects.

 

3.5                                 Books and Records.  The books of account,
minute books, stock record books, and other records of the Acquired Companies,
all of which have been made available to PAS, are complete and correct in all
material respects and have been maintained in accordance with sound business
practices.  At the Closing, all of those books and records will be in the
possession of the Acquired Companies.  All redacted minutes in all minute books
previously made available to PAS for review relate only to CIC’s dispute with
PepsiCo, Inc. and the sale of the Shares to PAS.

 

3.6                                 Title to Properties; Encumbrances.  Part 3.6
of the Disclosure Schedule contains a complete and accurate list of all real
property, leaseholds, or other interests therein owned by any Acquired Company. 
CIC has delivered or made available to PAS copies of the deeds and other
documents (as recorded) by which the Acquired Companies acquired such real
property and interests, and copies of all title insurance policies, opinions,
abstracts, and surveys in the possession of CIC or the Acquired Companies and
relating to such property or interests.  The Acquired Companies own (with good
and marketable title in the case of real property, subject only to the matters
permitted by the following sentence) all the properties and assets (whether
real, personal, or mixed and whether tangible or intangible) that they purport
to own.  Except as set forth on Part 3.6 of the Disclosure Schedule, all
properties and assets owned by the Acquired Companies are owned by them are free
and clear of all Encumbrances other than Permitted Encumbrances.  All buildings,
plants, and structures owned or leased by the Acquired Companies lie wholly
within the boundaries of the real property owned or leased by the Acquired
Companies and do not encroach upon the property of, or otherwise materially
conflict with the property rights of, any other Person.  Part 3.6 of the
Disclosure Schedule contains a list of the title insurance polices, surveys and
deeds previously made available to PAS for review.  To CIC’s Knowledge, there
are no zoning laws and other building or land use restrictions imposed by any
Governmental Body with jurisdiction thereover that impair the present use of the
Facilities.

 

3.7                                 Condition and Sufficiency of Assets;
Non-Core Assets.  The buildings, plants, structures, and equipment used in the
business of the Acquired Companies are, subject to normal wear and tear, 
structurally sound, in good operating condition and repair, and adequate for the
uses to which they are being put, and, except as set forth in Part 3.7 of the
Disclosure Schedule, none of such buildings, plants, structures, or equipment is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost.  Except as set forth in Part
3.7 of the Disclosure Schedule, all repairs relating to or arising out of the
tornado at the Riviera Beach Facilities (including the correction of the mold
issue arising from/relating to such tornado damage) have been completed and
fully paid for.  Excluding the Non-Core Assets, the remaining buildings, plants,
structures, equipment and other assets of the Acquired Companies are sufficient
for the continued conduct of the Business after the Closing in substantially the
same manner as conducted prior to the Closing.  Except for the Blue Ash office
lease and the Airplane Lease, and the personal property related to such office
and airplane and included in the Non-Core Assets, none of the tangible Non-Core
Assets were used primarily in

 

20

--------------------------------------------------------------------------------


 

the Business.  Except as set forth in Part 3.7 of the Disclosure Schedule, at
the Closing, the Acquired Companies shall own, lease or license (pursuant to
valid and enforceable lease agreements and license agreements) all the assets
which are necessary to conduct the Business.

 

3.8                                 Accounts Receivable.  Other than in the
Ordinary Course of Business, there is no contest, claim, or right of set-off,
under any Contract with any obligor of a trade accounts receivable of an
Acquired Company relating to the amount or validity of such accounts
receivable.  CIC has provided to PAS a materially accurate and complete list of
all trade accounts receivable of the Acquired Companies as of October 31, 2004,
which list sets forth the aging of such accounts receivable.  As of the date
hereof and as of the Closing Date, no money is owed to the Acquired Companies
from any insurer relating to the tornado damage suffered at the Riviera Beach
Facilities.

 

3.9                                 Inventory.  All inventories not written off
by CIC have been priced at the lower of cost or market on a first in, first out
basis.  On the Closing Date, all vending machines and bulk coin changers in
service that are owned by the Acquired Companies will be filled to the levels
generally maintained at such time in the Ordinary Course of Business.

 

3.10                           No Undisclosed Liabilities.  Except as set forth
in Part 3.10(a) of the Disclosure Schedule, on the date hereof the Acquired
Companies have no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the most recent
Audited Financial Statements and current liabilities incurred in the Ordinary
Course of Business since the date thereof.  On the Closing Date, the Acquired
Companies shall have no liabilities or obligations of any nature (whether known
or unknown and whether absolute, accrued, contingent, or otherwise) except for:
(i) the capital lease obligation for the Pompano Beach, Florida distribution
center, (ii) the Deferred Tax Liability, (iii) trade payables and other current
liabilities normally considered to be part of the Working Capital and which will
be included in the calculation of the Working Capital adjustment described in
Section 2.6 and 2.7 above, (iv) Permitted Encumbrances, (v) executory
obligations under the Applicable Contracts, the performance of which is not yet
due, (vi) the liabilities and obligations described on Part 3.10(a) of the
Disclosure Schedule and (vii) the liabilities for which Holding Company is
providing indemnification under Section 9.7 or Sections 11.2(c) through (i) and
(l).

 

3.11                           Taxes.

 

(a)                          The Acquired Companies have filed or caused to be
filed, on a timely basis, all Tax Returns that are or were required to be filed
by or with respect to any of them, either separately or as a member of a group
of corporations, pursuant to applicable Legal Requirements.  All Tax Returns
were complete and correct in all material respects and were prepared in
substantial compliance with all applicable laws and regulations.  Part 3.11 of
the Disclosure Schedule contains a complete and accurate list of all state and
federal Tax Returns filed since October 1, 1999.  Except as set forth on
Part 3.11 of the Disclosure Schedule, none of the Acquired Companies is the
beneficiary of any extension of time within which to file any Tax Return.  Each
of the Acquired Companies has paid, or made provision for the payment of, all
Taxes that have or may have become due pursuant to its Tax Returns or otherwise,
or pursuant to any

 

21

--------------------------------------------------------------------------------


 

assessment received by Shareholders or any Acquired Company, except such Taxes,
if any, as are listed in Part 3.11 of the Disclosure Schedule and are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the most recent Audited Financial
Statements.  There are no Encumbrances for Taxes (other than for Taxes not yet
due and payable) upon any assets of any of the Acquired Companies.

 

(b)                         Part 3.11 of the Disclosure Schedule contains a
complete and accurate list of all audits of all United States federal and state
income Tax Returns of the Acquired Companies for tax years ending on or after
December 31, 1999, including a reasonably detailed description of the nature and
outcome of each audit.  All deficiencies proposed as a result of such audits
have been paid, reserved against, settled, or, as described in Part 3.11 of the
Disclosure Schedule, are being contested in good faith by appropriate
proceedings.  Part 3.11 of the Disclosure Schedule describes all adjustments to
the United States federal or state income Tax Returns filed by any Acquired
Company or any group of corporations including any Acquired Company for all
taxable years since 1993, and the resulting deficiencies proposed by the
relevant Governmental Body.  Except as described in Part 3.11 of the Disclosure
Schedule, no Shareholder or Acquired Company has given or been requested to give
waivers or extensions (or is or would be subject to a waiver or extension given
by any other Person) of any statute of limitations relating to the payment of
Taxes of any Acquired Company or for which any Acquired Company may be liable. 
Except as set forth in Part 3.11 of the Disclosure Schedule, none of the
Acquired Companies has received from any Federal, state or local taxing
authority any notice indicating an intent to open an (i) audit or other review,
(ii) request for information related to Tax matters or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted or
assessed by any Governmental Body against the Acquired Companies.

 

(c)                          Except as set forth in Part 3.11(c) of the
Disclosure Schedule, since January 1, 1997, no claim has been made by a
Governmental Body in a jurisdiction where the Acquired Companies do not file Tax
Returns that any of the Acquired Companies is or may be subject to taxation by
that jurisdiction.

 

(d)                         The charges, accruals, and reserves with respect to
Taxes on the respective books of each Acquired Company are adequate (determined
in accordance with GAAP) and are at least equal to that Acquired Company’s
liability for Taxes.  There exists no proposed tax assessment against any
Acquired Company except as disclosed in the most recent Audited Financial
Statements or in Part 3.11 of the Disclosure Schedule.  No consent to the
application of Section 341(f)(2) of the IRC has been filed with respect to any
property or assets held, acquired, or to be acquired by any Acquired Company. 
All Taxes that any Acquired Company is or was required by Legal Requirements to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.

 

(e)                          None of the Acquired Companies is a party to any
Contract or plan that has resulted or would result, individually or in the
aggregate, in connection with this

 

22

--------------------------------------------------------------------------------


 

Agreement or any change of control of the Acquired Companies in the payment of
any “excess parachute payments” within the meaning of IRC Section 280G.

 

(f)                            CIC (and any predecessor of CIC) has been a
validly electing S corporation within the meaning of Code §§1361 and 1362 at all
times since October 1, 2002  and CIC will be an S corporation up to and
including the day before the Closing Date.  Part 3.11(f) of the Disclosure
Schedule identifies each Acquired Company that is a “qualified subchapter
S subsidiary” within the meaning of IRC §1361(b)(3)(B).  Each Acquired Company
so identified has been a qualified subchapter S subsidiary at all times since
the date shown on such schedule up to and including the day before the Closing
Date.

 

(g)                         The Acquired Companies are not, and have not been,
during the five year period preceding the date of this Agreement, a United
States real property holding corporation, as that term is defined in IRC
Section 897(c)(2).

 

(h)                         Except as set forth on Part 3.11(h) of the
Disclosure Schedule, none of the Acquired Companies is a party to or bound by
any tax allocation or sharing agreement.  Since January 1, 1997, none of the
Acquired Companies (i) has been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was CIC) or (ii) has any liability for the Taxes of any Person (other than
the Acquired Companies) under Reg. § 1.1502-6 (or any similar provision of
state, local or foreign law) as a transferee or a successor, by contract or
otherwise.

 

(i)                             None of the Acquired Companies will be required
to include any item of income or gain in, or exclude any item of deduction from,
taxable income for any taxable period (or portion thereof) ending on or after
the Closing Date as a result of:

 

(i)                                     a change in method of accounting for any
period ending on or before the Closing Date;

 

(ii)                                  a “closing agreement” as described in IRC
§ 7121 (or any corresponding or similar provisions of state or local law)
executed on or before the Closing Date;

 

(iii)                               intercompany transactions or any excess loss
account (as described in Treas. Regs. under § 1502);

 

(iv)                              installment sales or open transaction
dispositions made prior to the Closing Date;

 

(v)                                 a prepaid amount received on or before the
Closing Date;

 

(vi)                              the transactions contemplated in Section 2.4
of this Agreement; or

 

(vii)                           the transactions contemplated in Section 2.5 of
this Agreement.

 

23

--------------------------------------------------------------------------------


 

(j)                             None of the Acquired Companies has distributed
stock of another Person, or has had its stock distributed by another Person, in
a transaction that was purported or intended to be governed in whole or in part
by IRC § 355 or § 361.

 

3.12                           No Material Adverse Change.  Since September 30,
2004, there has not been any material adverse change in the business,
operations, or financial condition of the Acquired Companies, taken as a whole,
and no event has occurred or circumstance exists that is reasonably likely to
result in such a material adverse change.

 

3.13                           Employee Benefits.

 

(a)                          Disclosures.

 

(i)                                     Part 3.13(a)(i) of the Disclosure
Schedule contains a complete and accurate list of all Company Plans, Company
Other Benefit Obligations, and Company VEBAs, and identifies as such all Company
Plans that are (A) defined benefit Pension Plans, (B) Qualified Plans, (C) Title
IV Plans, or (D) Multi-Employer Plans.

 

(ii)                                  Part 3.13(a)(ii) of the Disclosure
Schedule contains a complete and accurate list of (A) all ERISA Affiliates of
each Acquired Company, and (B) all Plans of which any such ERISA Affiliate is or
was a Plan Sponsor, in which any such ERISA Affiliate participates or has
participated, or to which any such ERISA Affiliate contributes or has
contributed.

 

(iii)                               Part 3.13(a)(iii) of the Disclosure
Schedule sets forth, for each Multi-Employer Plan, as of its last valuation
date, the amount of potential withdrawal liability of the Acquired Companies and
the Acquired Companies’ other ERISA Affiliates, calculated according to
information made available pursuant to ERISA § 4221(e).

 

(iv)                              Part 3.13(a)(iv) of the Disclosure
Schedule sets forth all pending or Threatened claims relating to employee
matters or employee benefits of which the Acquired Companies have Knowledge.

 

(b)                         CIC has made available to PAS:

 

(i)                                     all personnel, payroll, and employment
manuals and policies;

 

(ii)                                  all collective bargaining agreements,
currently in effect, pursuant to which contributions have been made or
obligations incurred (including both pension and welfare benefits) by the
Acquired Companies and the ERISA Affiliates of the Acquired Companies, and all
collective bargaining agreements pursuant to which contributions are being made
or obligations are owed by such entities;

 

24

--------------------------------------------------------------------------------


 

(iii)                               all insurance policies, currently in effect,
purchased by or to provide benefits under any Company Plan which have not or
will not be assigned to Central Investment LLC pursuant to Section 5.10(a);

 

(iv)                              all contracts, currently in effect, with third
party administrators, actuaries, investment managers, consultants, and other
independent contractors that relate to any Company Plan, Company Other Benefit
Obligation, or Company VEBA and which have not or will not be assigned to
Central Investment LLC pursuant to Section 5.10(a);

 

(v)                                 with respect to Qualified Plans and VEBAs,
the most recent determination letter for each Plan of the Acquired Companies
that is a Qualified Plan; and

 

(vi)                              with respect to Title IV Plans, the Form
PBGC-1 filed for each of the three most recent plan years.

 

(c)                          Except as set forth in Part 3.13(c) of the
Disclosure Schedule:

 

(i)                                     The Acquired Companies have made
appropriate entries in their financial records and statements for all
obligations and liabilities under such Plans, VEBAs, and obligations that are
due and as yet remain unpaid and those that have accrued but are not yet due.

 

(ii)                                  No statement, either written or oral, has
been made by any Acquired Company to any Person with regard to any Plan or Other
Benefit Obligation that could have an adverse economic consequence to any
Acquired Company or to PAS.

 

(iii)                               The Acquired Companies, with respect to all
Company Plans, Company Other Benefits Obligations, and Company VEBAs, are, in
full compliance with ERISA, the IRC, and other applicable Laws including the
provisions of such Laws expressly mentioned in this Section 3.13, and with any
applicable collective bargaining agreement.

 

(d)                         All contributions and payments made or accrued with
respect to all Company Plans, Company Other Benefit Obligations, and Company
VEBAs are deductible under IRC § 162 or § 404.  No amount, or any asset of any
Company Plan or Company VEBA, is subject to tax as unrelated business taxable
income.

 

(e)                          Except as set forth in Part 3.13(e) of the
Disclosure Schedule and other than claims for benefits submitted by participants
or beneficiaries, no claim against the Company or legal proceeding involving the
Company with respect to any Company Plan, Company Other Benefit Obligation or
Company VEBA is pending or, to Shareholders’ Knowledge, is Threatened.

 

25

--------------------------------------------------------------------------------


 

(f)                            Each Acquired Company and each ERISA Affiliate of
an Acquired Company has met the minimum funding standard, and has made all
contributions required, under ERISA § 302 and IRC § 402 as to each Company Plan.

 

(g)                         No Acquired Company or any ERISA Affiliate of an
Acquired Company has ceased operations at any facility, has withdrawn from any
Title IV Plan in a manner that would subject any Acquired Company to liability
under ERISA § 4062(e), § 4063, § 4064, § 4203 or § 4205, or, other than as
described in Part 3.13(g) of the Disclosure Schedule, has filed a notice of
intent to terminate any Plan or adopted any amendment to treat a Plan as
terminated.

 

(h)                         No Acquired Company or any ERISA Affiliate of an
Acquired Company has withdrawn from any Multi-Employer Plan with respect to
which there is any outstanding liability as of the date of this Agreement.  No
event has occurred or circumstance exists that presents a risk of the occurrence
of any withdrawal by any Acquired Company or ERISA Affiliate from, or, to CIC’s
Knowledge, the participation, termination, reorganization, or insolvency of, any
Multi-Employer Plan, that could result in any liability of either any Acquired
Company or PAS to a Multi-Employer Plan.

 

(i)                             Except as set forth in Part 3.13(i) of the
Disclosure Schedule, and except to the extent required under ERISA § 601 et seq.
and IRC § 4980B, no Acquired Company provides health or welfare benefits for any
retired or former employee or is obligated to provide health or welfare benefits
to any active employee following such employee’s retirement or other termination
of service.

 

(j)                             No payment that is owed or may become due to any
director, officer, employee, or agent of any Acquired Company will be
non-deductible to the Acquired Companies or subject to tax under IRC § 280G or
§ 4999; nor will any Acquired Company be required to “gross up” or otherwise
compensate any such person because of the imposition of any excise tax on a
payment to such person.

 

(k)                          All unvested employee accounts in the Central
Investment Corporation Thrift Savings (401(k)) Retirement Plan will be vested as
of the Closing Date.

 

3.14                           Compliance With Legal Requirements; Governmental
Authorizations.

 

(a)                          Except for the environmental matters disclosed in
Part 3.19 of the Disclosure Schedule or as set forth in Part 3.14 of the
Disclosure Schedule:

 

(i)                                     each Acquired Company is in compliance
with each Legal Requirement that is applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets;

 

(ii)                                  to CIC’s Knowledge no event has occurred
or circumstance exists that (with or without notice or lapse of time) would or
is reasonably likely to constitute or result in a violation by any Acquired
Company of, or a failure on the

 

26

--------------------------------------------------------------------------------


 

part of any Acquired Company to comply with, any Legal Requirement, or give rise
to any obligation on the part of any Acquired Company to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature; and

 

(iii)                               no Acquired Company received, on or after
January 1, 2004, any written notice or other communication, or to CIC’s
Knowledge any oral notice or other communication, from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement, or (B) any
actual, alleged, possible, or potential obligation on the part of any Acquired
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.

 

(b)                         The Acquired Companies have all Governmental
Authorizations necessary to permit the Acquired Companies to lawfully conduct
and operate their businesses in the manner they currently conduct and operate
such businesses and to permit the Acquired Companies to own and use their assets
in the manner in which they currently own and use such assets.  Each such
Governmental Authorization is valid and in full force and effect.  Except as set
forth in Parts 3.14 and 3.19 of the Disclosure Schedule:

 

(i)                                     each Acquired Company is, and at all
times since January 1, 2003 has been, in compliance with all of the terms and
requirements of each Governmental Authorization identified or required to be
identified in Part 3.14 of the Disclosure Schedule;

 

(ii)                                  to CIC’s Knowledge no event has occurred
or circumstance exists that would or is reasonably likely to (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization of the Acquired Companies, or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Governmental Authorization of the
Acquired Companies;

 

(iii)                               no Acquired Company received, on or after
January 1, 2003, any written notice or other communication, or to CIC’s
Knowledge any oral notice or other communication, from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

 

(iv)                              all applications required to have been filed
for the renewal of the Acquired Companies’ Governmental Authorizations have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such Governmental
Authorizations

 

27

--------------------------------------------------------------------------------


 

have been duly made on a timely basis with the appropriate Governmental Bodies.

 

3.15                           Legal Proceedings; Orders.

 

(a)                          Excluding the environmental matters disclosed in
Part 3.19 of the Disclosure Schedule and except as set forth in Part 3.15 of the
Disclosure Schedule, there is no pending Proceeding:

 

(i)                                     that has been commenced by or against
any Acquired Company or that otherwise is reasonably likely to affect adversely
the business of, or any of the assets owned or used by, any Acquired Company; or

 

(ii)                                  that challenges, or that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the Contemplated Transactions.

 

To the Knowledge of the Acquired Companies, no such Proceeding has been
Threatened, and, except as set forth in Part 3.15 of the Disclosure Schedule, no
event has occurred or fact or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding. 
The Proceedings listed in Part 3.15 of the Disclosure Schedule are not
reasonably likely to have a material adverse effect on the business, operations,
assets, condition, or prospects of the Acquired Companies taken as a whole.

 

(b)                         Excluding the environmental matters disclosed in
Part 3.19 of the Disclosure Schedule and except as set forth in Part 3.15 of the
Disclosure Schedule:

 

(i)                                     there is no Order to which any of the
Acquired Companies, or any of the assets owned or used by any Acquired Company,
is subject;

 

(ii)                                  no Shareholder is subject to any Order
that relates to the business of, or any of the assets owned or used by, any
Acquired Company; and

 

(iii)                               to the Knowledge of CIC and the Acquired
Companies, no officer, director, agent, or employee of any Acquired Company is
subject to any Order that prohibits such officer, director, agent, or employee
from engaging in or continuing any conduct, activity, or practice relating to
the business of any Acquired Company.

 

(c)                          Excluding the environmental matters disclosed in
Part 3.19 of the Disclosure Schedule and except as set forth in Part 3.15 of the
Disclosure Schedule:

 

(i)                                     each Acquired Company is, and at all
times since January 1, 2003 has been, in compliance with all of the terms and
requirements of each Order to which it, or any of the assets owned or used by
it, is or has been subject;

 

(ii)                                  no event has occurred or circumstance
exists that would or is reasonably likely to constitute or result in (with or
without notice or lapse of time)

 

28

--------------------------------------------------------------------------------


 

a violation of or failure to comply with any term or requirement of any Order to
which any Acquired Company, or any of the assets owned or used by any Acquired
Company, is subject; and

 

(iii)                               no Acquired Company has received, at any
time since January 1, 2000, any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding any actual,
alleged, possible, or potential violation of, or failure to comply with, any
term or requirement of any Order to which any Acquired Company, or any of the
assets owned or used by any Acquired Company, is or has been subject.

 

3.16                           Absence of Certain Changes and Events.  Except
for the Contemplated Transactions or as set forth in Part 3.16 of the Disclosure
Schedule, since September 30, 2003, the Acquired Companies have conducted their
businesses only in the Ordinary Course of Business and there has not been any:

 

(a)                          change in any Acquired Company’s authorized or
issued capital stock; grant of any stock option or right to purchase shares of
capital stock of any Acquired Company; issuance of any security convertible into
such capital stock; grant of any registration rights; purchase, redemption,
retirement, or other acquisition by any Acquired Company of any shares of any
such capital stock; or declaration or payment of any stock dividend in respect
of shares of capital stock;

 

(b)                         amendment to the Organizational Documents of any
Acquired Company;

 

(c)                          except in the Ordinary Course of Business, payment
or increase by any Acquired Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or employee or entry into
any employment, severance, or similar Contract with any director, officer, or
employee;

 

(d)                         adoption of, or increase in the payments to or
benefits under, any profit sharing, bonus, deferred compensation, savings,
insurance, pension, retirement, or other employee benefit plan for or with any
employees of any Acquired Company;

 

(e)                          damage to or destruction or loss of any asset,
property or customer relationship of any Acquired Company, whether or not
covered by insurance, materially and adversely affecting the properties, assets,
business, financial condition, or prospects of the Acquired Companies, taken as
a whole;

 

(f)                            entry into, termination of, or receipt of notice
of termination of any bottling appointment, franchise, license, distributorship,
dealer, sales representative, joint venture, credit, or similar agreement;

 

(g)                         sale (other than sales of inventory in the Ordinary
Course of Business), lease, or other disposition of any asset or property of any
Acquired Company or mortgage, pledge, or imposition of any lien or other
encumbrance on any material asset or property of any Acquired Company, including
the sale, lease, or other disposition of any of the Intellectual Property
Assets;

 

29

--------------------------------------------------------------------------------


 

(h)                         change in the accounting methods used by any
Acquired Company;

 

(i)                             amendment, revision (including an increase in
rental rates) or termination of any real property lease agreement to which any
of the Acquired Companies is a party; or

 

(j)                             agreement, whether oral or written, by any
Acquired Company to do any of the foregoing.

 

3.17                           Contracts; No Defaults.

 

(a)                          To the extent such documents are located in the
Cincinnati metropolitan area, Part 3.17(a) of the Disclosure Schedule contains a
complete and accurate list and CIC has made available to PAS true and correct
copies of :

 

(i)                                     except for CDA/CMA agreements with
customers, each Applicable Contract that involves performance of services or
delivery of goods, materials or money by one or more Acquired Companies of an
amount or value in excess of $100,000 on an annual basis;

 

(ii)                                  except for CDA/CMA agreements with
customers, each Applicable Contract that involves performance of services or
delivery of goods, materials or money to one or more Acquired Companies of an
amount or value in excess of $100,000 on an annual basis;

 

(iii)                               each Applicable Contract that was not
entered into in the Ordinary Course of Business and that involves expenditures
or receipts of one or more Acquired Companies in excess of $100,000 on an annual
basis;

 

(iv)                              each lease, rental or occupancy agreement,
license, installment and conditional sale agreement, and other Applicable
Contract affecting the ownership of, leasing of, title to, use of, or any
leasehold or other interest in: any personal property that involves expenditures
or receipts of one or more Acquired Companies in excess of $100,000 or (except
for Applicable Contracts relating to the placement of vending machines) real
property;

 

(v)                                 each licensing agreement or other Applicable
Contract with respect to patents, trademarks, copyrights, or other intellectual
property, including, except for the standard confidentiality agreement(s)
entered into with certain employees, agreements with current or former
employees, consultants, or contractors regarding the appropriation or the
non-disclosure of any of the Intellectual Property Assets;

 

(vi)                              each collective bargaining agreement currently
in effect and other Applicable Contract to or with any labor union or other
employee representative of a group of employees;

 

30

--------------------------------------------------------------------------------


 

(vii)                           each joint venture, partnership, and other
Applicable Contract (however named), currently in effect, involving a sharing of
profits, losses, costs, or liabilities by any Acquired Company with any other
Person;

 

(viii)                        each Applicable Contract containing covenants that
in any way purport to restrict the business activity of any Acquired Company or
limit the freedom of any Acquired Company to engage in any line of business or
to compete with any Person;

 

(ix)                                each Applicable Contract for capital
expenditures in excess of $100,000;

 

(x)                                   each written guaranty or other similar
undertaking extended by any Acquired Company; and

 

(xi)                                each amendment, supplement, and modification
(whether oral or written) in respect of any of the foregoing.

 

(b)                         Each Applicable Contract identified or required to
be identified in Part 3.17(a) of the Disclosure Schedule is in full force and
effect and is valid and enforceable in accordance with its terms.

 

(c)                          Except as set forth in Part 3.17(c) of the
Disclosure Schedule:

 

(i)                                     each Acquired Company is in compliance
with all applicable terms and requirements of each Applicable Contract under
which such Acquired Company has or had any obligation or liability or by which
such Acquired Company or any of the assets owned or used by such Acquired
Company is or was bound;

 

(ii)                                  each other Person that has or had any
obligation or liability under any Applicable Contract under which an Acquired
Company has or had any rights is in full compliance with all applicable terms
and requirements of such Contract;

 

(iii)                               no event has occurred or circumstance exists
that (with or without notice or lapse of time) would or is reasonably likely to
contravene, conflict with, or result in a violation or breach of, or give any
Acquired Company or other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; and

 

(iv)                              no Acquired Company has given to or received
from any other Person, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any existing Applicable Contract.

 

(d)                         Except as set forth in Part 3.17(d)  of the
Disclosure Schedule, there are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any

 

31

--------------------------------------------------------------------------------


 

material amounts paid or payable to any Acquired Company under current or
completed Applicable Contracts with any Person and no such Person has made
written demand for such renegotiation.

 

(e)                          The Applicable Contracts relating to the sale,
design, bottling, distribution or provision of products or services by the
Acquired Companies have been entered into in the Ordinary Course of Business and
have been entered into without the commission of any act, or any consideration
having been paid or promised, that is or would be in violation of any Legal
Requirement.

 

3.18                           Insurance.

 

(a)                          CIC has delivered or made available to PAS:

 

(i)                                     Except as set forth in Part 3.18 of the
Disclosure Schedule, true and complete copies of all policies of insurance
relating to the Business to which any Acquired Company is a party or under which
any Acquired Company, or any director of any Acquired Company (in his or her
capacity as a director), is or has been covered at any time within the one year
preceding the date of this Agreement;

 

(ii)                                  true and complete copies of all pending
applications made by any of the Acquired Companies for policies of insurance;
and

 

(iii)                               any statement by the auditor of any Acquired
Company’s financial statements with regard to the adequacy of such entity’s
coverage or of the reserves for claims.

 

(b)                         Part 3.18(b) of the Disclosure Schedule identifies:

 

(i)                                     any current self-insurance arrangement
by or affecting any Acquired Company; and

 

(ii)                                  any Contract or arrangement, other than a
policy of insurance, for the transfer or sharing of any risk by any Acquired
Company.

 

(c)                          Except as set forth on Part 3.18(c) of the
Disclosure Schedule:

 

(i)                                     All policies to which any Acquired
Company is a party or that provide coverage to, any Acquired Company, or any
director or officer (in his or her capacity as such) of an Acquired Company for
the preceding two years:

 

(1)                                  are valid, outstanding, and enforceable and
in full force and effect;

 

(2)                                  are issued by an insurer that is
financially sound and reputable; and

 

32

--------------------------------------------------------------------------------


 

(3)                                  will continue in full force and effect
following the consummation of the Contemplated Transactions.

 

(ii)                                  As to policies issued in the preceding two
years, no Acquired Company has received (A) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (B)except
as set forth in Part 3.18(c)(ii) of the Disclosure Schedule, any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able (due to insolvency or any other reason) to perform its
obligations thereunder.

 

(iii)                               As to policies issued in the preceding two
years, the Acquired Companies have paid all premiums due, and have otherwise
performed all of their respective obligations, under each policy to which any
Acquired Company is a party or that provides coverage to any Acquired Company or
director thereof.

 

(iv)                              The Acquired Companies have given notice to
the insurer of all known claims that are reasonably likely to be insured
thereby, except where the Acquired Companies have determined that it is in their
best interests not to make such a claim.

 

3.19                           Environmental Matters.  Except as set forth in
Part 3.19 of the Disclosure Schedule:

 

(a)                          To CIC’s Knowledge, each Acquired Company is in
compliance with, and is not in violation of or liable under, any Environmental
Law or Occupational Safety and Health Law.  To CIC’s Knowledge, no Acquired
Company has any reasonable basis to expect and has not received any actual or
Threatened order, notice, or other communication from (i) any Governmental Body
or private citizen acting in the public interest, or (ii) the current or prior
owner or operator of any Facilities, of any actual or Threatened violation or
failure to comply with any Environmental Law, or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or with respect to any
property or Facility at or to which Hazardous Materials were generated,
manufactured, refined, transferred, imported, used, or processed by any Acquired
Company, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.

 

(b)                         There are no pending or Threatened claims arising
under or pursuant to any Environmental Law, with respect to or affecting any of
the Facilities.

 

(c)                          There are no Hazardous Materials present on or in
the Environment at the Facilities (except for Hazardous Materials present in the
Ordinary Course of Business and not in violation of any Environmental Law)
including any Hazardous Materials contained in barrels, above or underground
storage tanks, landfills, land deposits, dumps, equipment (whether moveable or
fixed) or other containers, either temporary or

 

33

--------------------------------------------------------------------------------


 

permanent, and deposited or located in land, water, sumps, or any other part of
the Facilities or incorporated into any structure therein or thereon.

 

(d)                         There has been no Release of any Hazardous Materials
in violation of Environmental Law at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities.

 

(e)                          CIC has made available to PAS true and complete
copies and results of any reports, studies, analyses, tests, or monitoring
possessed or initiated by Shareholders or any Acquired Company pertaining to
Hazardous Materials or Hazardous Activities in, on, or under the Facilities.

 

(f)                            To CIC’s Knowledge, the Acquired Companies have
no reasonable basis to expect and have not received since January 1, 2003, any
actual or Threatened citation, directive, Order, summons, claim, or request for
indemnification that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual, or Threatened obligations to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
properties which any of the Acquired Companies (or any predecessor) owned or
otherwise had an interest.

 

3.20                           Employees.

 

(a)                          Part 3.20 of the Disclosure Schedule contains a
complete and accurate list of the following information for each employee or
director of the Acquired Companies, including each employee on leave of absence
or layoff status: employer; name; job title; current compensation paid or
payable and date of hire.

 

(b)                         To CIC’s Knowledge, no employee or director of any
Acquired Company is a party to, or is otherwise bound by, any agreement or
arrangement, including any confidentiality, non-competition, or proprietary
rights agreement, between such employee or director and any other Person
(“Proprietary Rights Agreement”) that in any way adversely affects or will
affect adversely (i) the performance of his duties as an employee or director of
the Acquired Companies, or (ii) the ability of any Acquired Company to conduct
its business, including any Proprietary Rights Agreement with Shareholders or
the Acquired Companies by any such employee or director. Except as set forth in
Part 3.20 of the Disclosure Schedule, to CIC’s Knowledge, no director, officer,
or other key employee of any Acquired Company (other than the Non-Core
Employees) intends to terminate his employment with such Acquired Company.

 

(c)                          Part 3.20 of the Disclosure Schedule also contains
a complete and accurate list of the following information for each retired
employee or director of the Acquired Companies, or their dependents, receiving
benefits or scheduled to receive benefits in the future: name, retiree medical
insurance coverage, retiree life insurance coverage, and other benefits
available on retirement.

 

3.21                           Labor Relations; Compliance.  Except for the
Collective Bargaining Agreement, no Acquired Company has been since January 1,
2000 or is a party to any collective bargaining

 

34

--------------------------------------------------------------------------------


 

or other labor Contract.  Except as set forth in Part 3.21 of the Disclosure
Schedule, there has not been since January 1, 2002, there is not presently
pending or existing, and, to CIC’s Knowledge, there is not Threatened, (a) any
strike, slowdown, picketing, work stoppage, or employee grievance process, (b)
any Proceeding against or affecting any Acquired Company relating to the alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting any of the Acquired Companies or their
premises, or (c) any application for certification of a collective bargaining
agent. To CIC’s Knowledge, no event has occurred or circumstance exists that
could provide the basis for any work stoppage or other labor dispute.  There is
no lockout of any employees by any Acquired Company, and no such action is
contemplated by any Acquired Company.  Except as set forth in Part 3.21 of the
Disclosure Schedule, each Acquired Company has complied in all respects with all
Legal Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing.  Except as set forth in Part 3.21 of the Disclosure
Schedule, to CIC’s Knowledge, no Acquired Company is liable for the payment of
any compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

 

3.22                           Intellectual Property.

 

(a)                          Intellectual Property Assets.  The term
“Intellectual Property Assets” means (excluding any Non-Core Assets):

 

(i)                                     the names Pepsi-Cola Bottling Company of
Ft. Lauderdale-Palm Beach, Inc., DiLoreto & Sons, Inc., Central K, Inc., Central
Kitchens, Dove Vending, Inc., Pepsi-Cola Bottling Company of Mansfield, Inc.,
Pepsi-Cola Bottling Company of Canton, Inc., and all fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications relating thereto, including without limitation “Diamond Myst” and
“Mohican Mist”;

 

(ii)                                  all patents, patent applications and
inventions and discoveries that may be patentable that relate to the Business;

 

(iii)                               all copyrights in both published works and
unpublished works and copyright registrations that relate to the Business;

 

(iv)                              all rights in mask works that relate to the
Business; and

 

(v)                                 all know-how, trade secrets, confidential
information, customer lists, software, technical information, data processing
technology, plans, drawings and blue prints that relate to the Business and are
owned, used or licensed by any Acquired Company as licensee or licensor.

 

(b)                         Ownership; No Infringement.  Part 3.22(b) of the
Disclosure Schedule contains a complete and accurate list of all the
Intellectual Property Assets owned or

 

35

--------------------------------------------------------------------------------


 

used by the Acquired Companies.  The Intellectual Property Assets are all those
necessary for the operation of the Business as it is currently conducted. 
Except as set forth in Part 3.22(b) of the Disclosure Schedule, none of the
Intellectual Property Assets are included in the Non-Core Assets.  One or more
of the Acquired Companies is the owner or licensee of each of the Intellectual
Property Assets, free and clear of all Encumbrances and, except as noted in Part
3.22 of the Disclosure Schedule, has the right to use without payment to a third
party all of the Intellectual Property Assets.  No claims are pending or, to the
Knowledge of the Acquired Companies, threatened that any of the Acquired
Companies is infringing or otherwise adversely affecting the rights of any
Person with regard to any such Intellectual Property Assets.  To the Knowledge
of the Acquired Companies, no Person is infringing on the rights of the Acquired
Companies with respect to any such Intellectual Property Assets.

 

3.23                           Certain Payments.  To CIC’s Knowledge, since
January 1, 1997, no Acquired Company or Representative of any Acquired Company,
or any other Person associated with or acting for or on behalf of any Acquired
Company, has directly or indirectly, in violation of any Applicable Law, (a)
made any contribution, gift, bribe, rebate, payoff, influence payment, kickback,
or other payment to any Person, private or public, regardless of form, whether
in money, property, or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of any Acquired Company or any affiliate of an Acquired Company, or
(iv) in violation of any Legal Requirement, or (b) established or maintained any
fund or asset that has not been recorded in the books and records of the
Acquired Companies.

 

3.24                           Compliance with Quality Standards.  All water
used in the production process of the Business conforms to (i) the quality
standards required by each Acquired Company’s franchisors, including PepsiCo,
Inc., (ii) the internal quality standards required by CIC, and (iii) any Legal
Requirement.

 

3.25                           Adequate Utilities.  Except as set forth on Part
3.25 of the Disclosure Schedule, all the utilities used by the Acquired
Companies, including, without limitation, water, electricity, sewage, waste
water and gas services, are of sufficient quality and quantity for the Acquired
Companies to operate in the Ordinary Course of Business.  The Acquired Companies
current use of such utilities does not exceed the amount permitted or approved
by the provider; since January 1, 2003, inadequate utilities or poor utility
service have never been a cause of any stoppage or delays in the operations of
the Business; and the Acquired Companies have not received notice since
January 1, 2003 from any provider of utilities and have no Knowledge of any
matter that may adversely affect the continued and uninterrupted service of
utilities to the Acquired Companies in an amount and manner sufficient to
conduct the Business in the Ordinary Course of Business.

 

3.26                           Disclosure.  No representation or warranty in
Article 3 of this Agreement and no statement in the Disclosure Schedule omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.  John F.
Koons III, William P. Martin, Keven E. Shell, Richard W. Caudill, Stephen C.
Allison and Angel M. (“Manny”) Zapata have reviewed the representations and

 

36

--------------------------------------------------------------------------------


 

warranties contained in this Article 3 and to the extent they believe it
necessary in order for CIC to make such representations and warranties, have
performed such investigation and inquiry with respect thereto as they deem
reasonable.

 

3.27                           Related Persons.  Except as set forth in Part
3.27 of the Disclosure Schedule, no Shareholder or any Related Person of
Shareholders or of any Acquired Company has any interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in
or pertaining to the Acquired Companies’ businesses.  No Shareholder or any
Related Person of Shareholders or of any Acquired Company is the owner of record
or beneficially of an equity interest or any other financial or profit interest
in, a Person that has (i) had business dealings or a material financial interest
in any transaction with any Acquired Company, or (ii) engaged in competition
with any Acquired Company with respect to any line of the products or services
of such Acquired Company (a “Competing Business”) in any market presently served
by such Acquired Company. Except as set forth in Part 3.27 of the Disclosure
Schedule, no Shareholder or any Related Person of Shareholders or of any
Acquired Company is a party to any Applicable Contract with, or has any claim or
right against, any Acquired Company.

 

3.28                           Relationships.  Except as set forth in Part 3.28
of the Disclosure Schedule, the Acquired Companies’ relationships with its
agents, dealers, distributors, representatives, customers and suppliers are
continuing and satisfactory in all material respects.  To CIC’s and
Shareholders’ Knowledge, there are no existing circumstances or conditions that
will have a material adverse affect on such relationships.  All sales of
merchandise and performances of services by the Acquired Companies in connection
with the Business are in material compliance with all of the Acquired Companies’
warranties and agreements, express or implied, with respect to such sales and
performances.  CIC has no Knowledge concerning any material loss or potential
loss of business that is reasonably likely to occur to or from one or more of
its customers.

 

3.29                           Brokers Or Finders.  None of the Acquired
Companies nor Shareholders or their agents have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PAS

 

PAS represents and warrants to Shareholders, CIC and Holding Company as follows:

 

4.1                                 Organization and Good Standing.  PAS is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under Contracts to which it is a party.

 

4.2                                 Authority; No Conflict.

 

(a)                          This Agreement constitutes the legal, valid, and
binding obligation of PAS, enforceable against PAS in accordance with its
terms.  PAS has the absolute and

 

37

--------------------------------------------------------------------------------


 

unrestricted right, power, and authority to execute and deliver this Agreement
and PAS’s Closing Documents and to perform its obligations under this Agreement
and PAS’s Closing Documents.  The execution and delivery of this Agreement by
PAS and the consummation of the Contemplated Transactions have been duly and
validly authorized by all necessary corporate action and approved by the boards
of directors of PAS.  No other corporate act or proceeding on the part of PAS is
necessary to authorize or approve this Agreement and the consummation of the
Contemplated Transactions.

 

(b)                         Neither the execution and delivery of this Agreement
by PAS nor the consummation or performance of any of the Contemplated
Transactions by PAS will give any Person the right to prevent, delay, or
otherwise interfere with any of the Contemplated Transactions pursuant to:

 

(i)                                     any provision of PAS’s Organizational
Documents;

 

(ii)                                  any resolution adopted by the board of
directors or the stockholders of PAS;

 

(iii)                               any Legal Requirement or Order to which PAS
may be subject; or

 

(iv)                              any Contract to which PAS is a party or by
which PAS may be bound.

 

PAS is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

 

4.3                                 Investment Intent.  PAS is acquiring the
Shares for its own account and not with a view to their distribution within the
meaning of Section 2(11) of the Securities Act.

 

4.4                                 Certain Proceedings.  There is no pending
Proceeding that has been commenced against PAS and that challenges, or may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with, any of the Contemplated Transactions.  To PAS’s Knowledge, no such
Proceeding has been Threatened.

 

4.5                                 Brokers Or Finders.  PAS and its officers
and agents have incurred no obligation or liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement.

 

4.6                                 Disclosure of Information.  PAS has had an
opportunity to ask questions and receive answers from CIC regarding the Business
and the assets and liabilities of the Acquired Companies.  The foregoing,
however, does not limit or modify the representations and warranties in
Article 3.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 5

COVENANTS OF SHAREHOLDERS AND CIC PRIOR TO CLOSING DATE

 

5.1                                 Access and Investigation.  Between the date
of this Agreement and the Closing Date, CIC will, and will cause each Acquired
Company and its Representatives to, (a) afford PAS and its Representatives
(collectively, “PAS’s Advisors”) full and free access (subject to prior
reasonable notice to CIC, to PAS’ obligations under the Confidentiality
Agreement referred to in Section 12.8 and to the terms of the Site Access
Agreement dated as of December 15, 2004 between PAS and CIC (the “Site Access
Agreement”)) to each Acquired Company’s personnel, properties (including
subsurface testing), contracts, books and records, and other documents and data,
(b) furnish PAS and PAS’s Advisors with copies of all such contracts, books and
records, and other existing documents and data as PAS may reasonably request,
and (c) furnish PAS and PAS’s Advisors with such additional financial,
operating, and other data and information as PAS may reasonably request.  PAS
shall be responsible for the costs of any environmental testing it conducts at
the Facilities prior to Closing; provided however, that the foregoing shall not
limit Holding Company’s obligations under Section 11.2(i).

 

5.2                                 Operation of the Businesses of the Acquired
Companies.  Between the date of this Agreement and the Closing Date, CIC will,
and will cause each Acquired Company to:

 

(a)                          except for the actions contemplated in Sections 5.3
and 5.4 below, conduct the business of such Acquired Company only in the
Ordinary Course of Business;

 

(b)                         use its commercially reasonable efforts to preserve
intact the current business organization of such Acquired Company, keep
available the services of the current officers, employees, and agents of such
Acquired Company, and maintain the relations and good will with suppliers,
customers, landlords, creditors, employees, agents, and others having business
relationships with such Acquired Company;

 

(c)                          use its commercially reasonable efforts to continue
to promote and sell its products and services in the Ordinary Course of
Business;

 

(d)                         confer with PAS concerning operational matters of a
material nature;

 

(e)                          seek written approval of PAS prior to negotiating,
amending or exercising any contractual rights with respect to the Gene Deal
property in Ontario, Ohio or the purchase of property at 7301 Garden Road,
Riviera Beach and to cooperate with PAS, at PAS’s request, in negotiating,
amending or exercising rights with respect to such properties; provided however,
in the event the Contemplated Transactions do not close, PAS agrees to reimburse
CIC for any administrative or legal costs or expenses CIC incurred, at PAS’s
request, to negotiate, amend or exercise such rights and indemnify CIC for any
loss it incurs as a result of complying with PAS’ requests; and

 

(f)                            provide PAS (i) on a daily basis with the daily
sales flash report, showing month-to-date and year-to-date hard case sales
volume, and net selling price,  with comparisons vs. prior year and plan (if
available), (ii) on a monthly basis, 10 business

 

39

--------------------------------------------------------------------------------


 

days after the preceding month end, a copy of the internal financial statements
for the Acquired Companies and (iii) as applicable, information about any
proposed capital expenditure over $100,000.

 

5.3                                 Formation of Holding Company and Central
Investment LLC; Transfer of Shares and Non-Core Assets.  Between the date of
this Agreement and the Closing Date, Shareholders, Holding Company and CIC shall
take all necessary action to complete (a) the formation of Holding Company and
Central Investment LLC, and (b) the transfer of the Shares and Non-Core Assets
to Holding Company and Central Investment LLC, respectively, as set forth in
Sections 2.4 and 2.5 above.  At the Closing, Shareholders, Holding Company, CIC
and Central Investment LLC shall deliver to PAS copies of all actions, consents,
agreements, certificates and other documents executed and delivered that
evidence the approval and effectuation of the Contemplated Transactions and the
waiver of Shareholder dissenter rights related thereto.  Shareholders shall be
responsible for the payment of all Taxes and other fees incurred by the Acquired
Companies in connection with the transactions described in Sections 2.4 and
2.5.  CIC and Central Investment LLC or Holding Company shall, prior to the
Closing, enter into an assumption agreement (the “Assumption Agreement”), in a
form reasonably satisfactory to PAS, whereby Central Investment LLC or Holding
Company assumes all liabilities and obligations relating to the Non-Core Assets.

 

5.4                                 Payoff of Debt Obligations.  All liabilities
and obligations of the Acquired Companies that would be required by GAAP to be
disclosed in CIC’s consolidated balance sheet shall be paid in full prior to
Closing except for: (a) liabilities relating to the Non-Core Assets that are
assumed by Central Investment LLC under the Assumption Agreement referred to in
Section 5.3 above; (b) the existing capitalized lease obligation for the Pompano
Beach, Florida distribution center; (c) the Deferred Tax Liability; and (d)
trade payables and other liabilities that will be included in the calculation of
the Final Working Capital Adjustment.  At the Closing, Holding Company shall
deliver satisfactory evidence of such payoffs to PAS.

 

5.5                                 Negative Covenant.  Except as otherwise
expressly permitted by this Agreement, between the date of this Agreement and
the Closing Date, CIC will not, and will cause each Acquired Company to not,
take any affirmative action which is likely to cause any of the changes or
events listed in Section 3.16.

 

5.6                                 Required Approvals; HSR Filing and Fees.  As
promptly as practicable after the date of this Agreement, CIC will, and will
cause each Acquired Company to, make all filings required by Legal Requirements
to be made by them in order to consummate the Contemplated Transactions,
including all filings under the HSR Act on or prior to the second business day
after execution of this Agreement.  Between the date of this Agreement and the
Closing Date, CIC will, and will cause each Acquired Company to, cooperate with
PAS with respect to all filings that PAS elects to make or is required by Legal
Requirements to make in connection with the Contemplated Transactions, including
the filings required by the HSR Act (including taking all actions reasonably
requested by PAS to cause early termination of any applicable waiting period
under the HSR Act).

 

5.7                                 Notification.  Between the date of this
Agreement and the Closing Date,  CIC will promptly notify PAS in writing if it
or any Acquired Company becomes aware of any fact or

 

40

--------------------------------------------------------------------------------


 

condition that causes or constitutes a Breach of any of the representations and
warranties in Article 3 as of the date of this Agreement, or if CIC becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a Breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. Should any such fact or condition require any change
in the Disclosure Schedule if the Disclosure Schedule were dated the date of the
occurrence or discovery of any such fact or condition, CIC will promptly deliver
to PAS a supplement to the Disclosure Schedule specifying such change.  During
the same period, CIC will promptly notify PAS of the occurrence of any Breach of
any covenant of CIC or Shareholders in this Section 5 or of the occurrence of
any event that may make the satisfaction of the conditions in Section 7
impossible or unlikely.  The failure by CIC to notify PAS of an immaterial
Breach under this Section 5.7 shall not give rise to a cause of action against
CIC or Holding Company by PAS.

 

5.8                                 Indebtedness by Related Persons.  CIC and
Central Investment LLC will cause all indebtedness owed to an Acquired Company
by any Shareholder or any Related Person of any Shareholder to be transferred to
Central Investment LLC prior to Closing.

 

5.9                                 No Negotiation.  Until such time, if any, as
this Agreement is terminated pursuant to Article 10, Shareholders will not, and
will cause each Acquired Company and each of their Representatives not to,
directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than PAS) relating to any transaction involving the sale of the
business or assets (other than in the Ordinary Course of Business or as
contemplated by this Agreement) of any Acquired Company, or any of the capital
stock of any Acquired Company, or any merger, consolidation, business
combination, or similar transaction involving any Acquired Company.

 

5.10                           Actions Regarding Benefit Plans.

 

(a)                          Assignment of Functions.  CIC shall, prior to the
Closing Date, with respect to each Company Plan, assign the roles of plan
sponsor, plan administrator, trust sponsor, and named fiduciary to Central
Investment LLC and Central Investment LLC shall then have complete and sole
sponsorship, control and the responsibilities of plan administrator and named
fiduciary of the Company Plans, including specifically the Central Investment
Corporation Consolidated Pension Plan, the Central Investment Corporation Thrift
Savings (401(k)) Retirement Plan, and the Central Investment Corporation
Individual Employee Accounts Retirement Plan, and the trusts thereunder, and all
of its health and welfare plans.  The roles and responsibilities, with respect
to each such Company Plan, of plan sponsor, trust sponsor, named fiduciary and
plan administrator shall not be transferred at any time to PAS with respect to
any period of time during the existence of any of the Company Plans.

 

(b)                         Plan Amendments.  Central Investment LLC shall
promptly after the Closing Date amend the Company Plans which are Qualified
Plans to permit distributions to participants who remain employed by CIC
post-Closing, provided that such Company Plan does not currently permit such a
distribution and that any such

 

41

--------------------------------------------------------------------------------


 

amendment shall not jeopardize such Plan’s tax-qualified status.  Central
Investment LLC reserves the right to freeze the future accrual of benefits under
the Consolidated Pension Plan, complete the full funding of that Plan, and, if
it so chooses, perfect the termination of that Plan, incident to which all
benefits accrued under that Plan will then be distributed to the Plan’s
participants.  Central Investment LLC will take all steps necessary to cause
each participant in the Central Investment Corporation Thrift Savings (401(k))
Retirement Plan immediately prior to the Closing Date who is employed by an
Acquired Company immediately thereafter to be fully vested in such employee’s
account in such plan as of the Closing Date, including advising the plan
administrator that the Contemplated Transactions is a “partial termination” of
such plan.

 

(c)                          Nonqualified Retirement Plans.  As of the Closing
Date, Central Investment LLC shall fully fund or assume all obligations then
accrued under those nonqualified deferred compensation or retirement plans or
arrangements whether written or unwritten which have been or are in effect for
employees of Acquired Companies.  The parties agree that the consummation of the
Contemplated Transactions shall not constitute a “separation from service” or
other termination of employment for purposes of the nonqualified deferred
compensation or retirement plans or arrangements of Central Investment LLC. 
Prior to the Closing Date, Central Investment LLC shall make any amendments to
its nonqualified deferred compensation or retirement plans or arrangements for
the purpose of providing that no such separation or other termination shall have
occurred.

 

(d)                         Cooperation in Transfer.  Shareholders, Central
Investment LLC, CIC and PAS will cooperate with each other in the transfer of
these Company Plans, plan assets and related liabilities to Central Investment
LLC to accomplish the purposes stated herein and to keep affected employees
informed of their rights and benefit coverages as to benefits accrued both
before and after the Closing Date.

 

(e)                          COBRA.  Central Investment LLC shall provide
continuation of medical coverage under COBRA to those qualified beneficiaries
who had elected continuation coverage under COBRA or who had incurred a
qualifying event prior to the Closing Date provided they had been employees or
spouses or dependents of employees of an Acquired Company prior to the Closing
Date.  Central Investment LLC shall be responsible for providing COBRA
continuation coverage to all Non-Core Employees and any other employees or
qualified beneficiaries who elect COBRA coverage as a result of a COBRA
qualifying event which occurs on or prior to the Closing Date.

 

(f)                            Medical Insurance Claims.  Central Investment LLC
shall assume and be responsible for any and all claims for
hospital/medical/surgical benefits which were incurred prior to the Closing Date
and are payable under the terms and conditions of any existing benefit program
maintained by CIC for employees of the Acquired Companies or their covered
dependants.

 

5.11                           Lease Amendments and Estoppel Certificates. 
Prior to the Closing Date, CIC and the landlord of the Facilities located at
1700 Nussbaum Parkway, Mansfield, Ohio, shall amend the lease related to such
Facilities to provide for CIC’s right to purchase such Facilities at fair

 

42

--------------------------------------------------------------------------------


 

market value upon the termination of the current lease term.  Except as set
forth in this paragraph or approved, in writing, by PAS, the Acquired Companies
shall not revise, amend or terminate any lease agreement.  Prior to the Closing
Date, CIC shall obtain the landlord estoppel certificate referred to in
Section 7.3(b) and shall use commercially reasonable efforts to obtain a similar
landlord estoppel certificate for the lease relating to the Facilities located
at 815 Oberlin Avenue S.W., Massillon.

 

5.12                           Consents.  CIC, Holding Company and Central
Investment LLC shall cooperate with and assist PAS in seeking to obtain the
Consents identified in Part 3.2 of the Disclosure Schedule.  In the event that
PAS is unable to obtain the Consent for any agreement with Dr Pepper/Seven Up,
Inc. (or its Related Persons, including without limitation, Sunkist Soft Drinks,
Inc., Sunkist Growers, Inc., Cadbury Beverages, Inc., Dr Pepper/Cadbury North
America, Inc. and The Seven Up Company), CIC, Holding Company and Central
Investment LLC shall cooperate with and assist PAS, at PAS’s expense, in selling
and assigning the rights under such agreements to a third party with the
proceeds of any such sale to go to PAS.

 

5.13                           Efforts.  Between the date of this Agreement and
the Closing Date, Shareholders, CIC, Holding Company, and Central Investment LLC
will use commercially reasonable efforts to cause the conditions in Sections 7
and 8 to be satisfied.

 

5.14                           Tax Matters.

 

(a)                          Changes.  Without the prior written consent of PAS,
none of the Acquired Companies shall make or change any election, change an
annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment relating to any of the Acquired Companies, surrender any right to
claim a refund of Taxes, consent to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to any of the Acquired
Companies, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax liability of any of the Acquired Companies for any period
ending on or after the Closing Date or decreasing any Tax attribute of any of
the Acquired Companies existing on the Closing Date.

 

(b)                         S Corporation Status.  Neither Holding Company,
Acquired Companies, nor Shareholders shall revoke any Acquired Company’s
election to be taxed as an S corporation within the meaning of IRC §§1361 and
1362.  CIC and Shareholders shall not take or allow any action, other than the
merger of CIC on the day of Closing pursuant to Section 2.5, that would result
in termination of CIC’s status as a validly electing S corporation within the
meaning of IRC §§1361 and 1362.

 

5.15                           Non-Core Employees.  The parties shall cooperate
with each other in identifying and listing all employees of the Acquired
Companies that will be transferred to Holding Company or Central Investment LLC
(the “Non-Core Employees”).  CIC, Holding Company and Central Investment LLC
shall cause the transfer of each of the Non-Core Employees to Central Investment
LLC or Holding Company prior to the Closing.

 

43

--------------------------------------------------------------------------------


 

5.16                           Transfer of Certain Property Rights.  To the
extent that any rights, interests, options or title relating to the Massillon,
Ohio property (out lot 761 as shown on the plat of MDF Business Park, Massillon,
Stark County, Ohio), the Gene Deal property in Ontario, Ohio or 7301 Garden Road
are owned by any of the entities whose shares are being transferred to Central
Investment LLC as Non-Core Assets, such rights, interests, options or title
shall be transferred to CIC prior to the Closing.

 

5.17                           Insurance Allocation Agreement.  Prior to the
Closing Date, CIC and PAS shall cooperate with each other in completing
Schedules A, B and C to the Insurance Allocation Agreement.

 

ARTICLE 6

COVENANTS OF PAS PRIOR TO CLOSING DATE

 

6.1                                 Required Approvals; HSR Filing and Fees.  As
promptly as practicable after the date of this Agreement, PAS will, and will
cause each of its Related Persons to, make all filings required by Legal
Requirements to be made by them to consummate the Contemplated Transactions,
including making all filings under the HSR Act on or prior to the second
business day after execution of this Agreement.  Between the date of this
Agreement and the Closing Date, PAS will, and will cause each Related Person to,
cooperate with Shareholders and CIC with respect to all filings that
Shareholders or CIC are required by Legal Requirements to make in connection
with the Contemplated Transactions, including filings required by the HSR Act,
and cooperate with Shareholders in obtaining all consents identified in Part 3.2
of the Disclosure Schedule; provided that this Agreement will not require PAS to
dispose of or make any change in any portion of its business or to incur any
other burden to obtain a Governmental Authorization.

 

6.2                                 Efforts.  Except as set forth in the proviso
to Section 6.1, between the date of this Agreement and the Closing Date, PAS
will use commercially reasonable efforts to cause the conditions in Sections 7
and 8 to be satisfied.

 

ARTICLE 7

CONDITIONS PRECEDENT TO PAS’S OBLIGATION TO CLOSE

 

PAS’s obligation to purchase the Shares and to take the other actions required
to be taken by PAS at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
PAS, in whole or in part):

 

7.1                                 Accuracy of Representations.  All of the
representations and warranties in Article 3 of this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must be accurate in all material respects as of the Closing Date
as if made on the Closing Date, without giving effect to any supplement to the
Disclosure Schedule.

 

7.2                                 Performance.  All of the covenants and
obligations that Shareholders, CIC or Holding Company are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations

 

44

--------------------------------------------------------------------------------


 

(considered individually), must have been duly performed and complied with in
all material respects.

 

7.3                                 Additional Documents.  Each of the following
documents must have been delivered to PAS:

 

(a)                          all the documents set forth in Section 2.8(a);

 

(b)                         an estoppel certificate executed on behalf of the
landlord of the Facility located at 1700 Nussbaum Parkway, Mansfield, Ohio dated
as of a date not more than 5 days prior to the Closing Date, in a form
acceptable to PAS, and copies of the executed lease amendment referred to in
Section 5.11; and

 

(c)                          such other documents as PAS may reasonably request
for the purpose of (i) evidencing the satisfaction of any condition referred to
in this Section 7, or (ii) otherwise facilitating the consummation or
performance of any of the Contemplated Transactions.

 

7.4                                 No Proceedings.  Since the date of this
Agreement, there must not have been commenced or Threatened against PAS, or
against any Person affiliated with PAS, any Proceeding (a) involving any
challenge to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the Contemplated
Transactions.

 

7.5                                 No Claim Regarding Stock Ownership or Sale
Proceeds.  There must not have been made or Threatened by any Person any claim
asserting that such Person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any stock of, or any
other voting, equity, or ownership interest in, any of the Acquired Companies,
or (b) is entitled to all or any portion of the Purchase Price payable for the
Shares.

 

7.6                                 No Prohibition.  Neither the consummation
nor the performance of any of the Contemplated Transactions will, directly or
indirectly (with or without notice or lapse of time), materially contravene, or
conflict with, or result in a material violation of, or cause PAS or any Person
affiliated with PAS to suffer any material adverse consequence under, (a) any
applicable Legal Requirement or Order, or (b) any Legal Requirement or Order
that has been published, introduced, or otherwise proposed by or before any
Governmental Body.

 

7.7                                 HSR Period.  The waiting period (and any
extension thereof) applicable to the consummation of the Contemplated
Transactions under the HSR Act shall have expired or been terminated.

 

7.8                                 Release from Guarantees; Lien Terminations. 
PAS shall have received fully executed releases or termination agreements or an
assumption agreement from Holding Company in form and substance reasonably
satisfactory to PAS for all guarantee agreements or similar agreements pursuant
to which any of the Acquired Companies acts as a guarantor of another Person’s
(other than another Acquired Company) obligations.  PAS shall have received
file-stamped copies of UCC-3 termination statements, or other documentation
satisfactory to PAS that all Encumbrances (other than Permitted Encumbrances) on
the assets (except for the

 

45

--------------------------------------------------------------------------------


 

Non-Core Assets) and capital stock (including the Shares) of the Acquired
Companies have been terminated.

 

ARTICLE 8

CONDITIONS PRECEDENT TO SHAREHOLDERS’
AND HOLDING COMPANY’S OBLIGATION TO CLOSE

 

Shareholders’ and Holding Company’s obligation to sell the Shares and to take
the other actions required to be taken by Shareholders and Holding Company at
the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by Holding Company, in
whole or in part):

 

8.1                                 Accuracy of Representations.  All of PAS’s
representations and warranties in Article 4 of this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

8.2                                 PAS’s Performance.

 

(a)                          All of the covenants and obligations that PAS is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.

 

(b)                         PAS must have delivered each of the documents listed
and the cash payments required in Sections 2.7 and 2.8(b).

 

8.3                                 Additional Documents.  PAS must have caused
to be delivered to Holding Company such other documents as Holding Company may
reasonably request for the purpose of evidencing the performance by PAS of, or
the compliance by PAS with, any covenant or obligation required to be performed
or complied with by PAS, evidencing the satisfaction of any condition referred
to in this Article 8, or otherwise facilitating the consummation of any of the
Contemplated Transactions.

 

8.4                                 No Injunction.  There must not be in effect
any Legal Requirement or any injunction or other Order that (a) prohibits the
sale of the Shares by Holding Company to PAS, and (b) has been adopted or
issued, or has otherwise become effective, since the date of this Agreement.

 

8.5                                 Settlement of Dispute.  CIC, Pepsi-Cola
Bottling Company of Ft. Lauderdale-Palm Beach, Inc., John F. Koons III, other
officers of CIC and PepsiCo, Inc. shall have executed the Agreement of
Settlement, Consent Agreement and NonCompete Agreement as previously negotiated
between the parties and any obligation required to be performed by such parties,
on or prior to the Closing Date, pursuant to such Agreements shall have been
fully performed by such parties.

 

46

--------------------------------------------------------------------------------


 

8.6                                 HSR Period.  The waiting period (and any
extension thereof) applicable to the consummation of the Contemplated
Transactions under the HSR Act shall have expired or been terminated.

 

ARTICLE 9

POST-CLOSING COVENANTS

 

9.1                                 Non-Compete.

 

(a)                          Each of Shareholders, Holding Company, Central
Investment LLC, and John F. Koons III agrees that for a period of five (5)
years, commencing on the Closing Date, he, she or it will not directly or
indirectly, either as an owner, partner, co-venturer, manager, employee or
consultant or otherwise enter into or engage in the Business within the States
of Ohio and Florida.  However, nothing in this Section 9.1 shall preclude such
party from becoming a passive owner of not more than five percent (5%) of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the party has no active participation in the business of such
corporation, nor shall this provision prohibit the party from being employed by
or otherwise providing services to PAS or the Acquired Companies.

 

(b)                         In the event of a breach or threatened breach by a
party of Section 9.1(a), PAS may, in addition to any other rights or remedies
existing in its favor, apply to any court of competent jurisdiction for specific
performance or injunctive or other relief in order to enforce or prevent
violations of Section 9.1(a).

 

9.2                                 Non-Solicitation.

 

(a)                          Without the prior written consent of PAS (which
consent will not be unreasonably withheld) and except for the transfer of the
Non-Core Employees contemplated by this Agreement, each of Shareholders, Holding
Company, Central Investment LLC and John F. Koons III agrees that for a period
commencing on the date hereof and continuing for five (5) years from and after
the Closing Date, he, she or it will not, directly or indirectly, solicit to
hire or hire any person employed by the Acquired Companies or PAS in any
capacity after the Closing Date or solicit, encourage or otherwise contact any
customer or supplier of the Acquired Companies or PAS for the purpose of
diverting or diminishing the level of business that such persons conduct with
PAS or the Acquired Companies.

 

(b)                         In the event of a breach or threatened breach by a
party of Section 9.2(a), PAS may, in addition to any other rights or remedies
existing in its favor, apply to any court of competent jurisdiction for specific
performance or injunctive or other relief in order to enforce or prevent
violations of Section 9.2(a).

 

(c)                          To the extent that the covenants set forth in this
Article 9 are determined to be over-broad, such covenants shall be construed and
modified so as to be enforceable to the maximum extent permitted by applicable
law.

 

47

--------------------------------------------------------------------------------


 

9.3                                 Covenants of Holding Company.  From the date
of this Agreement through the seven (7) year anniversary date of this Agreement,
Holding Company covenants and agrees with PAS as follows:

 

(a)                          Within 120 days of the end of each calendar year,
Holding Company shall cause Cloud or such other certified public accounting firm
as may be retained by Holding Company, to deliver a letter to PAS certifying
that such firm has reviewed Holding Company’s books and records and that Holding
Company is, and has been at all times since the Closing Date, in the case of the
first such letter, and, thereafter, the end of the period covered in the last
letter delivered pursuant to this Section 9.3(a), in full compliance with the
covenants set forth in this Section 9.3.

 

(b)                         Holding Company agrees that it will own, directly,
at all times, cash, Cash Equivalents or Marketable Securities (collectively,
“Unencumbered Assets”) that are free and clear of all Encumbrances and have an
aggregate fair market value of at least $10,000,000.  Except with the prior
written consent of PAS, Holding Company will not hereafter transfer any of the
Unencumbered Assets to any trust or third party if the effect thereof will be to
cause such assets to be exempt from execution by creditors.

 

(c)                          Holding Company agrees that it will maintain a
positive net worth, at all times, of at least $40,000,000.

 

9.4                                 Change of Name.  Promptly following the
Closing, PAS shall take all appropriate action to cause CIC to change its
corporate name to a name not including the words “Central Investment” or the
initials “CI” or “CIC.”

 

9.5                                 Tax Matters.

 

(a)                          Tax Returns for Periods Ending on or Before the
Closing Date for the Acquired Companies.  For Tax periods ending on or before
the Closing Date, Holding Company shall prepare or cause to be prepared and file
or cause to be filed all income Tax Returns for the Acquired Companies for all
periods ending on or prior to the Closing Date which are filed after the Closing
Date.  Subject to the requirements of applicable law, each such Tax Return shall
be prepared in a manner consistent with past practices of the Acquired
Companies, as the case may be.  Each such Tax Return shall be submitted to PAS
for approval at least thirty (30) days prior to the due date (including any
extension thereof) for filing such Tax Return, and PAS shall provide any
comments on such proposed Tax Return no less than fifteen (15) days prior to the
due date (including extensions) for filing such Tax Return.  If any aspect of
such Tax Return remains in dispute five (5)  days before the due date (including
extensions) for filing such Tax Return, PAS shall nevertheless consent to filing
of the Tax Returns if Holding Company provides an opinion of the Holding
Company’s qualified tax advisor that filing of the Tax Return as proposed by
Holding Company is not inconsistent with applicable law and will not create
adverse tax consequences to PAS.  If PAS withholds such consent as permitted by
this Agreement, the matters in dispute shall be submitted to Auditor for
resolution.  The decision of Auditor concerning any disputed items shall be
final and binding on the parties and the fees and expenses of Auditor shall be
paid

 

48

--------------------------------------------------------------------------------


 

one-half by Holding Company and one-half by PAS.  After each such Tax Return has
been prepared, reviewed and approved (and any disputes concerning any items on
such Tax Return have been resolved by Auditor, if necessary), PAS shall cause
the appropriate officers of the Acquired Companies to sign and file such Tax
Return with the applicable taxing authority.

 

(b)                         Tax Returns for Periods Beginning On or Before and
Ending after the Closing Date.  PAS shall prepare or cause to be prepared and
shall file or cause to be filed any Tax Returns of the Acquired Companies for
Tax periods that begin on or before the Closing Date and end after the Closing
Date.  PAS shall provide a copy of such Tax Returns for review by the Holding
Company at least thirty (30) days prior to the date for filing such Tax
Returns.  Whether or not Holding Company agrees with the contents of such Tax
Returns, it shall pay to PAS within thirty (30) days after the date on which
Taxes are paid with respect to such periods an amount equal to the portion of
such Taxes which relates to the portion of such Tax period ending on the Closing
Date.  For purposes of this Section 9.5, in the case of any Taxes that are
imposed on a periodic basis and are payable for a Tax period that includes (but
does not end on) the Closing Date, the portion of such Tax which relates to the
portion of such Tax period ending on the Closing Date shall (i) in the case of
any Taxes other than Taxes based upon or related to income, receipts, wages,
capital expenditures, or expenses, be deemed to be the amount of such Tax for
the entire Tax period multiplied by a fraction the numerator of which is the
number of days in the portion of the Tax period that ends on the Closing Date
and the denominator of which is the number of days in the entire Tax period, and
(ii) in the case of any Tax based upon or related to income, receipts, wages,
capital expenditures, or expenses, be deemed equal to the amount which would be
payable if the relevant Tax period ended on the Closing Date.  Any credits
relating to a Tax period that begins before and ends after the Closing Date
shall be taken into account as though the relevant Tax period ended on the
Closing Date.

 

(c)                          Payment of Tax for Periods Ending on or Before the
Closing Date.  Notwithstanding anything to the contrary set forth in this
Agreement, Holding Company shall reimburse PAS for Taxes of the Acquired
Companies with respect to any Tax period (or portion thereof) ending on or
before or including the Closing Date to the extent such Taxes are neither paid
before the Closing nor included as a current liability in the Final Working
Capital Adjustment.

 

(d)                         Cooperation on Tax Matters.  PAS, Holding Company,
Shareholders and the Acquired Companies shall cooperate fully, as and to the
extent reasonably requested by the other parties, in connection with the filing
of Tax Returns pursuant to this Section 9.5 and any audit, litigation, or other
proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon another party’s request) the provision of records and information that
are reasonably relevant to any such audit, litigation, or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  Shareholders,
Holding Company and PAS agree to, and agree to cause the Acquired Companies to
(i) retain all books and records with respect to Tax matters pertinent to the
Acquired Companies relating to any Tax period beginning before the Closing Date
until

 

49

--------------------------------------------------------------------------------


 

the expiration of the statute of limitations (and, to the extent notified by PAS
or Holding Company, any extensions thereof) of the respective Tax periods, and
to abide by all record retention agreements entered into with any Tax authority,
and (ii) give the other parties reasonable written notice prior to transferring,
destroying, or discarding any such books and records.  PAS, Shareholders and
Holding Company further agree, upon request, to use their best efforts to obtain
any certificate or other document from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce, or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated under this Agreement).

 

(e)                          Transfer Taxes.  All transfer, documentary, sales,
use, stamp, registration and other such Taxes and fees (including any penalties
and interest thereon) incurred in connection with or as result of this Agreement
shall be paid by Holding Company when due, and Holding Company shall, at its own
expense, file all necessary Tax Returns and other documentation required to be
filed by Holding Company with respect to all such transfer, documentary, sales,
use, stamp, registration and other Taxes and fees, and if required by applicable
law, PAS shall, and shall cause its affiliates to join in the execution of any
such Tax Returns and other documentation.

 

(f)                            Closing after December 31, 2004.  If the
Contemplated Transactions do not close on or prior to December 31, 2004 for
reasons other than delays caused by Shareholders, Holding Company, Central
Investment LLC, the Acquired Companies, or any Representatives of the foregoing,
PAS will indemnify Holding Company and Shareholders for any additional federal
income tax liability attributable to the Sale of the Shares pursuant to this
Agreement suffered solely as a result of changes in the tax laws (including
rates of taxation) effective after December 31, 2004 and that differ from the
tax laws effective for tax years ending on or during the calendar year ending
December 31, 2004 by grossing up the Purchase Price to reflect such additional
tax cost.

 

(g)                         338 Election.  PAS shall not make and shall not
cause or permit CIC to make an election under IRC Section 338 with respect to
the Contemplated Transactions.

 

9.6                                 Cafeteria Plan.  For purposes of
Section 5.10(a), the established CIC Section 125 Cafeteria Plan shall not be
considered to be a Company Plan the sponsorship of which is to be transferred to
Central Investment LLC; and CIC shall continue to maintain, administer and
control that Section 125 Cafeteria Plan with medical spending and dependent care
spending account components for, and its responsibilities to, all participants,
including the accounts held thereunder for Non-Core Employees; provided,
however, that no amounts shall be credited to that Plan after December 31, 2004
with respect to Non-Core Employees. The Closing Date balance in the Section 125
Cafeteria Plan (i.e., the amount by which year to date contributions credited to
employee accounts in the Section 125 Cafeteria Plan exceed year to date benefits
paid out of the Section 125 Cafeteria Plan) shall be considered a current
liability for purposes of the Working Capital adjustment described in Sections
2.5 and 2.6 herein.

 

9.7                                 Compliance with OSHA Standard for Carbon
Dioxide.  Prior to the Closing, CIC will take all steps and pay all costs
necessary to bring the facility at 7305 Garden Road, Riviera Beach, Florida into
compliance with the OSHA standard for carbon dioxide emissions (“CO2

 

50

--------------------------------------------------------------------------------


 

Standard”) from site operations existing prior to Closing.  If CIC cannot bring
the operations into compliance with the CO2 Standard by the Closing, PAS will
take all commercially reasonable steps necessary to bring the facility into
compliance and Holding Company shall pay all costs reasonably incurred by PAS to
do so.  PAS shall consult with Holding Company prior to making any such
expenditures and permit Holding Company to comment on PAS’s plans.  Prior to
Closing, CIC shall pay directly and, after the Closing, Holding Company shall
pay directly: all fines and penalties assessed by OSHA or any other Government
Body for non-compliance with the CO2 Standard until compliance is achieved with
respect to site operations existing prior to Closing.  If, after the Closing,
CIC or PAS alters the operations existing prior to Closing, thereby resulting in
increased carbon dioxide emissions, the obligations of Holding Company under
this Section 9.7(a) shall terminate.  The Parties recognize that the “costs”
referenced herein may include the reasonable costs of environmental consultants,
testing and capital expenditures.

 

ARTICLE 10

TERMINATION PRIOR TO CLOSING

 

10.1                           Termination Events.  This Agreement may, by
notice given prior to or at the Closing, be terminated:

 

(a)                          by either PAS or CIC if a material Breach of any
representation, warranty, covenant or agreement of this Agreement has been
committed by PAS (in the case of a termination by CIC) or by CIC, Shareholders,
Holding Company or Central Investment LLC (in the case of a termination by PAS)
and such Breach has not been waived;

 

(b)                         (i) by PAS if any of the conditions in Article 7
have not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of PAS to
comply with its obligations under this Agreement) and PAS has not waived such
condition on or before the Closing Date; or (ii) by CIC, if any of the
conditions in Article 8 have not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Shareholders, CIC, Holding Company or Central Investment, LLC, 
to comply with any of their obligations under this Agreement) and Shareholders,
CIC and Holding Company have not waived such condition on or before the Closing
Date;

 

(c)                          by mutual consent of PAS and CIC; or

 

(d)                         by either PAS or CIC if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before
March 31, 2005, or such later date as the parties may agree upon.

 

10.2                           Effect of Termination.  Each party’s right of
termination under Section 10.1 is in addition to any other rights it may have
under this Agreement or otherwise, and the exercise of a right of termination
will not be an election of remedies.  If this Agreement is terminated pursuant

 

51

--------------------------------------------------------------------------------


 

to Section 10.1, all further obligations of the parties under this Agreement
will terminate, except that the obligations in Sections 12.1 and 12.3 will
survive; provided, however, that if this Agreement is terminated by a party
because of the material Breach of the Agreement by the other party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies will survive such termination unimpaired.  In
furtherance of the preceding sentence, in the event that PAS terminates this
Agreement under Section 10.1(a) because of a material Breach of this Agreement
by any of CIC, Shareholders, Holding Company or Central Investment LLC, then CIC
agrees to indemnify and hold harmless PAS from and will pay PAS for any Damages
arising, directly or indirectly, from or in connection with such Breach;
provided however, PAS agrees to hold CIC solely responsible for such Breach and
shall not, absent fraud or a claim involving equitable remedies, seek to recover
from Shareholders, Holding Company or Central Investment LLC.  In furtherance of
the second preceding sentence, in the event that CIC terminates this Agreement
under Section 10.1(a) because of a material Breach of this Agreement by PAS,
then PAS agrees to indemnify and hold harmless CIC, Shareholders, Holding
Company and Central Investment LLC from and will pay all of such parties for any
Damages arising, directly or indirectly, from or in connection with such Breach,
without duplication of any Damages among such parties.

 

ARTICLE 11

INDEMNIFICATION; REMEDIES

 

11.1                           Survival.  The representations and warranties
contained herein shall terminate effective as of the Closing except for the
following: (a) representations and warranties contained in Section 3.11
(“Taxes”), Section 3.13 (“Employee Benefits”), and Section 3.21 (“Labor
Relations; Compliance”) shall each survive the Closing, for one month past the
applicable period of limitations within which a third party could assert a claim
against the Acquired Companies that would, if established, create a liability or
obligation that would cause the representation or warranty contained in said
Section to be incorrect; (b) the representations and warranties contained in
Section 3.19 (“Environmental Matters”) shall survive for seven years following
the Closing Date; and (c) the representations and warranties contained in
Section 3.1 (“Organization and Good Standing”), Section 3.2 (“Authority, No
Conflict”), Section 3.3 (“Capitalization”), the last two sentences of
Section 3.7 (“Condition and Sufficiency of Assets”) and Article 4 shall survive
indefinitely.  No representation or warranty shall in any way be affected by any
investigation of the subject matter thereof made by or on behalf of any party or
its Representatives.  The covenants of the parties herein shall survive the
Closing indefinitely.  All statements contained herein or in any certificate or
schedule delivered in connection with the Contemplated Transactions shall be
deemed representations and warranties of the respective parties making them.

 

11.2                           Indemnification and Payment of Damages by Holding
Company.  Subject to Sections 11.4, 11.7 and 11.8 below, Holding Company will
indemnify and hold harmless PAS, the Acquired Companies, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees)

 

52

--------------------------------------------------------------------------------


 

or diminution of value, whether or not involving a third-party claim
(collectively, “Damages”), arising, directly or indirectly, from or in
connection with:

 

(a)                          any Breach of any representation or warranty made
by Shareholders, CIC, Holding Company or Central Investment LLC in this
Agreement (without giving effect to any supplement to the Disclosure Schedule),
or any other certificate or schedule delivered by such parties pursuant to this
Agreement notice of which Breach is given to Holding Company prior to expiration
of the applicable survival period set forth in Section 11.1 above;  provided,
however, Holding Company’s obligations under this paragraph with respect to
representations and warranties contained in Sections 3.13 (“Employee Benefits”),
3.21 (“Labor Relations”) and 3.19 (“Environmental Matters”) shall only apply to
Breaches of which the Acquired Companies had Knowledge of the underlying facts
on or prior to the Closing.

 

(b)                         subject to the last sentence of Section 5.7, any
Breach by any Shareholder, Holding Company, Central Investment LLC or CIC of any
covenant or obligation of such Person in this Agreement;

 

(c)                          any costs, fees, Taxes or other obligations arising
from or relating to the formation of Central Investment LLC, the transfer of the
Non-Core Assets (including, without limitation, any costs or third party
payments needed to assign the Contracts included within the Non-Core Assets or
release Acquired Companies’ guarantees relating to such Contracts) and Company
Plans to Central Investment LLC, and the distribution of membership interests of
Central Investment LLC to Shareholders;

 

(d)                         any costs, fees, Taxes or other obligations arising
from or relating to the formation of Holding Company and Merger Sub, the merger
of Merger Sub into CIC, and the transfer and conveyance of the Shares to Holding
Company;

 

(e)                          any claim, Order, demand, complaint, investigation,
grievance or Proceeding disclosed in Parts 3.13 and 3.15 of the Disclosure
Schedule;

 

(f)                            all pending and Threatened claims or potential
liabilities relating to employee matters or employee benefits of which the
Acquired Companies had Knowledge on the Closing Date, including without
limitation, the workers compensation claims and employee medical claims
described on Parts 3.13(a)(iv) and (i) of the Disclosure Schedule, and the
severance obligations disclosed on Part 3.17(a)(23) of the Disclosure Schedule;

 

(g)                         any liabilities, obligations, costs, Taxes
(including all Taxes relating to built-in gains) or expenses arising from or
relating to the Non-Core Assets or Company Plans, including, without limitation,
all liabilities, obligations or costs arising from or relating to the failure to
obtain proper consents to the assignment of the Contracts included within the
Non-Core Assets to Central Investment, LLC;

 

(h)                         any Environmental, Health, and Safety Liabilities
(including all pending, or Threatened claims relating thereto, whether known or
unknown) arising, emanating or originating from any properties or Facilities
previously owned or leased, directly or

 

53

--------------------------------------------------------------------------------


 

indirectly, by any of the Acquired Companies, their Related Persons or
predecessors in interest based upon events occurring or facts existing on or
before the Closing Date; provided however, Holding Company shall not have any
obligations under this paragraph for any claim for indemnification where notice
of which is first received after the seven (7) year anniversary date of this
Agreement;

 

(i)                             any Environmental, Health, and Safety
Liabilities (including all pending or Threatened claims relating thereto)
arising, emanating or originating from any currently owned or used properties or
Facilities of the Acquired Companies which are based upon events occurring or
facts existing on or before the Closing Date of which CIC had Knowledge on or
prior to the Closing Date (including, without limitation, those matters referred
to in Part 3.19 of the Disclosure Schedule that constitute Environmental, Health
and Safety Liabilities); including, without limitation, with respect to such
known events or facts, the cost and expense of all actions necessary to bring
the Acquired Companies and their currently owned or used properties or
Facilities into compliance with all Environmental Law and Occupational Safety
and Health Law, including any permits that are issued and in effect as of the
Closing Date or that should have been issued and in effect as of the Closing
Date;

 

(j)                             any claim by any shareholder or alleged equity
holder in any Acquired Companies arising under any Legal Requirement (including
claims relating to dissenter’s rights) or Contract that challenges, seeks
appraisal rights or seeks other remedies or damages relating to the Contemplated
Transactions;

 

(k)                          any claim by any Person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such Person with any Shareholder
or any Acquired Company (or any Person acting on their behalf) in connection
with any of the Contemplated Transactions;

 

(l)                             all Taxes relating to the operation of the
Acquired Companies prior to the Closing Date except for the Deferred Tax
Liability; or.

 

(m)                       Any repair costs relating to the tornado damage at the
Riviera Beach Facilities (set forth in the Chubb insurance claim therefor) that
are in excess of the current liability related to same, as reflected on CIC’s
financial statements on the Closing Date.

 

11.3                           Indemnification and Payment of Damages by PAS. 
PAS will indemnify and hold harmless Holding Company, and will pay to Holding
Company the amount of any Damages arising, directly or indirectly, from or in
connection with (a) any Breach of any representation or warranty made by PAS in
this Agreement or in any certificate delivered by PAS pursuant to this
Agreement, (b) any Breach by PAS of any covenant or obligation of PAS in this
Agreement, or (c) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with PAS (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions.

 

54

--------------------------------------------------------------------------------


 

11.4                           Basket.  Holding Company will have no obligation
for indemnification with respect to the matters described in Section 11.2(a)
above until the total of all Damages with respect to such matters exceeds
$250,000 (the “Basket”) and then only for the amount by which such Damages
exceed the Basket.  Notwithstanding the foregoing, Damages relating to Breaches
of Sections 3.13 (“Employee Benefits”), 3.19 (“Environmental Matters”), and 3.21
(“Labor Relations”) shall not be subject to such Basket.

 

11.5                           Procedure for Indemnification—Third Party Claims.

 

(a)                          Promptly after receipt by an indemnified party
under Sections 11.2 or 11.3 of notice of the commencement of any Proceeding
against it, such indemnified party will, if a claim is to be made against an
indemnifying party under such Section, give notice to the indemnifying party of
the commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party demonstrates
that the defense of such action is prejudiced by the indemnified party’s failure
to give such notice.  Holding Company shall be deemed to have received notice
under Section 11.2 of all Proceedings and matters referred to in Part 3.15 of
the Disclosure Schedule.

 

(b)                         If any Proceeding referred to in Sections 11.2 or
11.3 is brought against an indemnified party and it gives notice to the
indemnifying party of the commencement of such Proceeding, the indemnifying
party will, unless the claim involves Taxes, be entitled to participate in such
Proceeding and, to the extent that it wishes (unless (i) the indemnifying party
is also a party to such Proceeding and the indemnified party determines in good
faith that joint representation would be inappropriate, or (ii) the indemnifying
party fails to provide reasonable assurance to the indemnified party of its
financial capacity to defend such Proceeding and provide indemnification with
respect to such Proceeding), to assume the defense of such Proceeding with
counsel satisfactory to the indemnified party and, after notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such Proceeding, the indemnifying party will not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
Section 11 for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
reasonable costs of investigation. If the indemnifying party assumes the defense
of a Proceeding, (i) no compromise or settlement of such claims may be effected
by the indemnifying party without the indemnified party’s consent unless (A)
there is no finding or admission of any violation of Legal Requirements or any
violation of the rights of any Person and no effect on any other claims that may
be made against the indemnified party, and (B) the sole relief provided is
monetary damages that are paid in full by the indemnifying party (subject to the
limitations on indemnification set forth herein); and (ii) the indemnified party
will have no liability with respect to any compromise or settlement of such
claims effected without its consent. If notice is given to an indemnifying party
of the commencement of any Proceeding and the indemnifying party does not,
within ten days after the indemnified party’s notice is given, give notice to
the indemnified party of its election to assume the defense of such Proceeding,
the

 

55

--------------------------------------------------------------------------------


 

indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.

 

(c)                          Notwithstanding the foregoing, if an indemnified
party determines in good faith that there is a reasonable probability that a
Proceeding may adversely affect it or its affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the indemnified party may, by notice to the indemnifying party,
assume the exclusive right to defend, compromise, or settle such Proceeding, but
the indemnifying party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

 

11.6                           Procedure for Indemnification—Other Claims.  A
claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

 

11.7                           Insurance.  The indemnification obligations under
this Agreement of an indemnifying party shall be adjusted so as to give effect
to any amount actually and irrevocably recovered by the indemnified party under
then applicable existing policies of insurance that provide coverage to
indemnified party against such claims.  An Indemnified Party shall not be
obligated to seek recovery for Damages from insurance before seeking
indemnification under this Agreement.  To the extent that an Indemnified Party
recovers from insurance amounts for which it has recovered pursuant to this
Article 11, the amount of such recovery shall be paid over to the Indemnifying
Party

 

11.8                           No Indemnification.  Notwithstanding any language
contained herein to the contrary, Holding Company shall not be required to
indemnify PAS or the Acquired Companies (i) for the Deferred Tax Liability,
(ii) to the extent PAS was compensated in the Final Working Capital Adjustment
for the matter which would otherwise give rise to such indemnification
obligation, (iii) as provided in Section 9.7, or (iv) costs necessary to bring
the facility at 7305 Garden Road, Riviera Beach, Florida into compliance with
the current terms of the industrial discharge permit (and the permit for the
period beginning on January 1, 2005) issued by the City of West Palm Beach.

 

11.9                           Exclusive Remedy.  Absent fraud and subject to
the right of each party to seek specific performance and injunction to enforce
the terms of any covenant in Article 9,  the enforcement of the agreements of
indemnification contained in this Article 11 shall be, after the Closing Date,
the exclusive remedy of the parties hereto for any claims with respect to
matters covered in Sections 11.2 or 11.3 hereof; whether sounding in tort,
contract or otherwise, and the parties hereto waive all remedies otherwise
available to such parties save only remedies which by law may not be waived.

 

56

--------------------------------------------------------------------------------


 

ARTICLE 12

GENERAL PROVISIONS

 

12.1                           Expenses.  Except as otherwise expressly provided
in this Agreement, each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Contemplated Transactions, including all fees and
expenses of agents, representatives, counsel, and accountants.  PAS will
initially pay the entire HSR Act filing fee relating to the sale of the Shares
by Holding Company to PAS.  Three business days thereafter, CIC shall reimburse
PAS for 50% of such filing fee.  In the event of termination of this Agreement,
the obligation of each party to pay its own expenses will be subject to any
rights of such party arising from a Breach of this Agreement by another party.

 

12.2                           Public Announcements.  PAS shall obtain the prior
consent of Holding Company, which consent will not be unreasonably withheld,
before making any public announcement or similar publicity with respect to this
Agreement or the Contemplated Transactions that is not required by a Legal
Requirement to be issued.  If required by a Legal Requirement to be issued, a
public announcement or similar publicity with respect to this Agreement or the
Contemplated Transactions will be issued, at such time and in such manner as PAS
determines, provided that PAS will use reasonable efforts to consult with
Holding Company and obtain the comments of Holding Company prior to such
issuance.  Unless consented (which consent shall not be withheld unreasonably)
to by PAS in advance or required by Legal Requirements, prior to the Closing,
Shareholders, CIC, Holding Company, and Central Investment LLC shall, and shall
cause the Acquired Companies to, keep this Agreement strictly confidential and
may not make any disclosure of this Agreement to any Person other than their own
Representatives, CIC, Holding Company and PAS will consult with each other
concerning the means by which the Acquired Companies’ employees, customers, and
suppliers and others having dealings with the Acquired Companies will be
informed of the Contemplated Transactions, and PAS will have the right to be
present for any such communication.

 

12.3                           Confidentiality.  Between the date of this
Agreement and the Closing Date (and with respect to any information relating to
Shareholders personally, thereafter), PAS, Acquired Companies and Shareholders
will maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of PAS and the Acquired Companies to maintain in
confidence, and not use to the detriment of another party or an Acquired Company
any written, oral, or other information obtained in confidence from another
party or an Acquired Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings.  The parties
understand that PAS is a publicly traded company and that the Shareholders and
each person to whom the Contemplated Transaction is disclosed (which shall only
be on a “need to know basis”) may be privy to material, non-public information. 
CIC (and all its employees and directors who are aware of the Contemplated
Transaction) and Shareholders have each been advised and are otherwise aware
that applicable securities laws prohibit any person or entity who has received
material, non-public information from purchasing or selling securities of PAS or
from communicating such information to any person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell
securities of PAS.  Accordingly, CIC and Shareholders understand and shall
apprise those to whom they disclose the

 

57

--------------------------------------------------------------------------------


 

Contemplated Transactions of the need for confidentiality and the potential
consequences of trading in the securities of PAS.

 

12.4                           Notices.  All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt) or
email, provided that a copy is immediately mailed by registered mail, return
receipt requested, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and telecopier numbers set forth below (or to
such other addresses and telecopier numbers as a party may designate by notice
to the other parties):

 

Shareholders or Holding Company:

Attention: John F. Koons III

10560 Ashview Place, Suite 250

Cincinnati, OH 45242

Facsimile No.:  (513) 563-8656

 

with a copy to (which shall not constitute notice):

Attention:  G. Jack Donson, Jr., Esq.

Taft, Stettinius & Hollister LLP

425 Walnut Street, Suite 1800

Cincinnati, OH 45202

Email:  donson@taftlaw.com

Facsimile No.:  (513) 381-0205

 

PAS:

Attention:  Robert C. Pohlad

3800 Dain Rauscher Plaza

60 South Sixth Street

Minneapolis, MN 55402

Email: robert.pohlad@pepsiamericas.com

Facsimile No.:  (612) 661-3821

 

with a copy to (which shall not constitute notice):

Attention:  Brian Wenger, Esq.

Briggs and Morgan, P.A.

2200 IDS Center

80 S. Eighth Street

Minneapolis, MN 55402

Email:  bwenger@briggs.com

Facsimile No.:  (612) 977-8650

 

12.5                           Jurisdiction; Service of Process.  Any action or
proceeding seeking to enforce any provision of, based on any right arising out
of, or otherwise relating to this Agreement shall be brought against any of the
parties only in the courts of the State of Ohio, County of Hamilton or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of

 

58

--------------------------------------------------------------------------------


 

Ohio, Western Division, at Cincinnati, Ohio, and each of the parties consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.

 

12.6                           Further Assurances.  The parties agree (a) to
furnish upon request to each other such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement and the documents referred to in this
Agreement.

 

12.7                           Waiver.  The rights and remedies of the parties
to this Agreement are cumulative and not alternative.  Neither the failure nor
any delay by any party in exercising any right, power, or privilege under this
Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege.  To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.

 

12.8                           Entire Agreement and Modification.  Except for
the terms and conditions contained in the Confidentiality Agreement between CIC
and PAS dated April 26, 2004, and the Site Access Agreement, this Agreement
supersedes all prior agreements between the parties with respect to its subject
matter (including the Letter of Intent between PAS and Shareholders dated
October 26, 2004) and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the party to be charged
with the amendment.

 

12.9                           Disclosure Schedule.

 

(a)                          The disclosures in each Part of the Disclosure
Schedule, and those in any Supplement thereto, relate only to the
representations and warranties in the Section of the Agreement to which they
expressly reference and not to any other representation or warranty in this
Agreement; provided however, that such disclosures shall be deemed to have been
disclosed for purposes of other representations and warranties if such
disclosure clearly puts PAS on notice of a condition or fact that reasonably
relates to such other representation or warranty.

 

(b)                         In the event of any inconsistency between the
statements in the body of this Agreement and those in the Disclosure
Schedule (other than an exception expressly set forth as such in the Disclosure
Schedule with respect to a specifically identified representation or warranty),
the statements in the body of this Agreement will control.

 

59

--------------------------------------------------------------------------------


 

12.10                     Assignments, Successors, and No Third Party Rights. 
Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties, except that PAS may assign any of its rights
and obligations under this Agreement to any wholly owned Subsidiary of PAS,
provided, however, such assignment will not relieve PAS of its obligations under
this Agreement.  Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of the successors
and permitted assigns of the parties.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.  This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.

 

12.11                     Severability.  If any provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

12.12                     Section Headings, Construction.  The headings of
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation.  All references to “Section” or “Sections”
refer to the corresponding Section or Sections of this Agreement.  All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require.  Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms and shall be interpreted
the same as the phrase “including without limitation.”

 

12.13                     Waiver of Certain Rights in Shareholder Agreement.  By
signing this Agreement, Shareholders expressly waive any rights they have under
the Shareholder Agreement by and between Shareholders and CIC, dated October 1,
2002 with respect to the Contemplated Transactions.

 

12.14                     Time of Essence.  With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.

 

12.15                     Governing Law.  This Agreement will be governed by the
laws of the State of Ohio without regard to conflicts of laws principles.

 

12.16                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

[SIGNATURE PAGE(S) TO FOLLOW]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

/s/ Robert C. Pohlad

 

 

 

Its: Chief Executive Officer

 

 

 

 

 

 

 

 

CENTRAL INVESTMENT CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Richard W. Caudill

 

 

 

Its: CEO

 

 

 

 

 

 

 

 

CIC HOLDING LLC

 

 

 

 

 

By:

/s/ Keven E. Shell

 

 

 

Its: Sole Member

 

 

 

 

 

 

 

 

CENTRAL INVESTMENT LLC

 

 

 

 

 

By:

/s/ Keven E. Shell

 

 

 

Its: President

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

/s/ John F. Koons III

 

 

 

John F. Koons III

 

 

 

 

 

 

 

 

/s/ Patricia B. Koons

 

 

 

Patricia B. Koons

 

 

 

 

 

 

 

 

/s/ James B. Koons

 

 

 

James B. Koons

 

 

 

 

 

 

 

 

/s/ Christina N. Koons

 

 

 

Christina N. Koons

 

 

S-1

--------------------------------------------------------------------------------


 

 

John F. Koons, Sr. and Ethel Bolan Koons

 

 

Dated 8/3/76 (Trust A)

 

 

 

 

 

 

 

 

By:

/s/ Neil C. Gamstetter

 

 

 

Neil C. Gamstetter, Trustee

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

John F. Koons, III Trust Dated 12/30/1976

 

 

(a/k/a KRW Trust - Share C)

 

 

 

 

 

 

 

 

By:

/s/ John F. Koons IV

 

 

 

John F. Koons IV, Trustee

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

S-2

--------------------------------------------------------------------------------


 

 

John F. Koons, III Trust Dated 12/30/1976

 

 

(a/k/a KRW Trust - Share JB)

 

 

 

 

 

By:

/s/ John F. Koons IV

 

 

 

John F. Koons IV, Trustee

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

By:

/s/ James B. Koons

 

 

 

James B. Koons, Beneficiary

 

 

 

 

 

 

 

 

Caroline M. Koons Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

S-3

--------------------------------------------------------------------------------


 

 

Kathleen M. Koons Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Maura L. Koons Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Jeremy B. Koons Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

S-4

--------------------------------------------------------------------------------


 

 

Morgan N. Koons Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Nicholas Koons Baker Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Carson Nye Koons Baker Present Interest Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

S-5

--------------------------------------------------------------------------------


 

 

J. F. Koons, III, 1998 Irrevocable GST

 

 

Exemption Trust

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Koons Family Trust dated 7/7/80

 

 

(Share C)

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Koons Family Trust dated 7/7/1980

 

 

(Share D)

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

S-6

--------------------------------------------------------------------------------


 

 

Koons Family Trust dated 7/7/80

 

 

(Share JB)

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Koons Family Trust dated 7/7/80

 

 

(Share JF)

 

 

 

 

 

 

 

 

By:

/s/ James J. Ryan

 

 

 

James J. Ryan, Trustee

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ward

 

 

 

Richard H. Ward, Trustee

 

 

 

 

 

 

 

 

Patricia B. Koons 1998 Irrevocable GST

 

 

Exemption Trust

 

 

 

 

 

 

 

 

By:

/s/ Ann E. Krehbiel

 

 

 

Anne E. Krehbiel, Trustee

 

 

S-7

--------------------------------------------------------------------------------